Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

$600,000,000

 

CREDIT AGREEMENT

 

Dated as of January 20, 2006

 

among

 

BRE PROPERTIES, INC.,

as the Borrower,

 

WACHOVIA CAPITAL MARKETS, LLC

and

RBS SECURITIES CORPORATION,

as Joint Lead Arrangers and Joint Book Managers,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

THE ROYAL BANK OF SCOTLAND, plc,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

as Co-Documentation Agent,

 

COMMERZBANK AG,

as Co-Documentation Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   21

1.03

 

Accounting Terms

   22

1.04

 

Rounding

   22

1.05

 

References to Agreements and Laws

   22

1.06

 

Times of Day

   22

1.07

 

Letter of

   22

1.08

 

Credit Amounts

   22

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

   23

2.01

 

Committed Loans

   23

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

   23

2.03

 

Bid Loans

   24

2.04

 

Letters of Credit

   27

2.05

 

Swing Line Loans

   33

2.06

 

Prepayments

   36

2.07

 

Termination or Reduction of Commitments

   37

2.08

 

Repayment of Loans

   37

2.09

 

Interest

   37

2.10

 

Fees

   38

2.11

 

Computation of Interest and Fees

   38

2.12

 

Evidence of Debt

   39

2.13

 

Payments Generally

   39

2.14

 

Sharing of Payments

   40

2.15

 

Extension of Maturity Date

   41

2.16

 

Increase in Commitments

   41

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

   42

3.01

 

Taxes

   42

3.02

 

Illegality

   44

3.03

 

Inability to Determine Rates

   44

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

   44

3.05

 

Funding Losses

   45

3.06

 

Matters Applicable to all Requests for Compensation

   46

3.07

 

Survival

   46

ARTICLE IV.

  CONDITIONS PRECEDENT TO THE EFFECTIVENESS HEREOF AND FURTHER CREDIT EXTENSIONS
   46

4.01

 

Conditions of Effectiveness of this Agreement

   46

4.02

 

Conditions to all Credit Extensions

   48

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

   48

5.01

 

Existence, Qualification and Power; Compliance with Laws; Status as a REIT

   48

5.02

 

Authorization; No Contravention

   48

5.03

 

Governmental Authorization; Other Consents

   49



--------------------------------------------------------------------------------

5.04

 

Binding Effect

   49

5.05

 

Financial Statements; No Material Adverse Effect

   49

5.06

 

Litigation

   49

5.07

 

No Default

   49

5.08

 

Ownership of Property; Liens

   50

5.09

 

Environmental Compliance

   50

5.10

 

Insurance

   50

5.11

 

Taxes

   50

5.12

 

ERISA Compliance

   50

5.13

 

Subsidiaries

   51

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   51

5.15

 

Disclosure

   51

5.16

 

Compliance with Laws

   52

5.17

 

Foreign Asset Control

   52

5.18

 

Intellectual Property; Licenses, Etc.

   52

5.19

 

Affiliate Transactions

   52

5.20

 

Business

   52

5.21

 

Unencumbered Assets

   52

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

   52

6.01

 

Financial Statements

   52

6.02

 

Certificates; Other Information

   53

6.03

 

Notices

   55

6.04

 

Payment of Obligations

   56

6.05

 

Preservation of Existence, Etc.

   56

6.06

 

Maintenance of Properties

   56

6.07

 

Maintenance of Insurance

   56

6.08

 

Compliance with Laws

   56

6.09

 

Books and Records

   56

6.10

 

Inspection Rights

   57

6.11

 

Use of Proceeds

   57

6.12

 

Additional Guarantors; Release of Guarantors

   57

6.13

 

Environmental Matters

   58

6.14

 

Conduct of Business

   58

6.15

 

Further Assurances

   58

ARTICLE VII.

 

NEGATIVE COVENANTS

   58

7.01

 

Liens

   58

7.02

 

Investments

   59

7.03

 

Indebtedness

   59

7.04

 

Fundamental Changes

   60

7.05

 

Dispositions

   60

7.06

 

Restricted Payments

   60

7.07

 

Change in Nature of Business

   60

7.08

 

Transactions with Affiliates

   61

7.09

 

Burdensome Agreements

   61

7.10

 

Use of Proceeds

   61

7.11

 

Financial Covenants

   61

7.12

 

Development

   62

7.13

 

Fundamental Changes and REIT Covenants

   62

7.14

 

ERISA Exemptions

   63

 

ii



--------------------------------------------------------------------------------

7.15

  

Fiscal Year

   63

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

   63

8.01

  

Events of Default

   63

8.02

  

Remedies Upon Event of Default

   65

8.03

  

Application of Funds

   65

ARTICLE IX.

  

ADMINISTRATIVE AGENT

   66

9.01

  

Appointment and Authorization and Action

   66

9.02

  

Administrative Agent’s Reliance

   66

9.03

  

Notice of Defaults

   67

9.04

  

Wachovia as Lender

   67

9.05

  

Approvals of Lenders

   67

9.06

  

Lender Credit Decision, Etc.

   68

9.07

  

Indemnification of Administrative Agent

   68

9.08

  

Successor Administrative Agent

   69

9.09

  

Titled Agents

   70

9.10

  

Administrative Agent May File Proofs of Claim

   70

9.11

  

Guaranty Matters

   70

ARTICLE X.

  

MISCELLANEOUS

   71

10.01

  

Amendments, Etc.

   71

10.02

  

Notices and Other Communications; Facsimile Copies

   72

10.03

  

No Waiver; Cumulative Remedies

   73

10.04

  

Attorney Costs, Expenses and Taxes

   73

10.05

  

Indemnification by the Borrower

   73

10.06

  

Payments Set Aside

   74

10.07

  

Successors and Assigns

   74

10.08

  

Confidentiality

   77

10.09

  

Set-off

   78

10.10

  

Interest Rate Limitation

   78

10.11

  

Counterparts

   79

10.12

  

Integration

   79

10.13

  

Survival of Representations and Warranties

   79

10.14

  

Severability

   79

10.15

  

Tax Forms

   79

10.16

  

Governing Law

   81

10.17

  

Waiver of Right to Trial by Jury

   81

10.18

  

Patriot Act

   81

10.19

  

Time of the Essence

   81

SIGNATURES

   S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(A)

   Existing Letters of Credit

1.01(B)

   Loan Parties

2.01

   Commitments and Pro Rata Shares

5.05

   Supplement to Financial Statements

5.06

   Litigation

5.08

   Liens

5.09

   Environmental Matters

5.13

   Subsidiaries and Other Investments

5.21

   Unencumbered Real Property

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

     Form of

A

   Committed Loan Notice

B-1

   Bid Request

B-2

   Competitive Bid

C

   Swing Line Loan Notice

D

   Note

E

   Compliance Certificate

F

   Assignment and Assumption

G

   Guaranty

H

   Opinion Matters

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of January 20, 2006,
among BRE PROPERTIES, INC., a Maryland corporation (the “Borrower”), each of
WACHOVIA CAPITAL MARKETS, LLC and RBS SECURITIES CORPORATION, as joint lead
arranger and joint book manager, THE ROYAL BANK OF SCOTLAND, PLC, as syndication
agent, BANK OF AMERICA, N.A., as co-documentation agent, COMMERZBANK AG, as
co-documentation agent, the several financial institutions from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a revolving credit facility in the initial amount of $600,000,000,
which will include a $50,000,000 letter of credit subfacility and a $50,000,000
swingline subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of 1%.

 

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

 

“Adjusted NOI” means, for any fiscal quarter with respect to any Real Property,
the gross rental income of such Real Property for such fiscal quarter
(determined in accordance with GAAP), adjusted by deducting (a) the aggregate
amount of all reasonable and customary property expenses, including operating
costs, maintenance and repair costs, leasing and administrative costs, the
greater of actual management fees or 2.5% of the gross revenues of such Real
Property for such period, real estate taxes and insurance premiums attributable
to such Real Property for such fiscal quarter; and (b) in respect of capital
expenditures for such fiscal quarter, $62.50 per apartment unit including,
without double counting, any amounts for capital reserves included in operating
expense when calculating net income. Adjusted NOI will be adjusted for any
non-recurring items and the acquisitions and dispositions of Real Property
during any fiscal quarter.

 

“Administrative Agent” means Wachovia in its capacity as contractual
representative of the Lenders under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person specified. A Person shall be deemed to
control another Person if the controlling Person possesses,



--------------------------------------------------------------------------------

directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract, or otherwise.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wachovia in its capacity as the
Administrative Agent, Wachovia Capital Markets LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

--------------------------------------------------------------------------------

  

Debt Ratings S&P/Moody’s

--------------------------------------------------------------------------------

   Facility Fee (bps)


--------------------------------------------------------------------------------

  

Eurodollar
Rate + (bps)

Letters of
Credit (bps)

--------------------------------------------------------------------------------

   Base Rate +
(bps)


--------------------------------------------------------------------------------

1

  

A-/A3 or better

   15    45    0

2

  

BBB+/Baa1

   15    50    0

3

  

BBB/Baa2

   15    57.5    0

4

  

BBB-/Baa3

   20    80    0

5

  

Worse than

BBB-/Baa3

   25    125    25

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that in the event
of a split Debt Rating between S&P and Moody’s: (a) if there is a one level
difference between the Debt Ratings, then the level corresponding to the higher
Debt Rating shall be used, and (b) if there is a greater than one level
difference between the Debt Ratings, then the level corresponding to the Debt
Rating one level immediately above the lower Debt Rating shall be used (in each
case, with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest). During any period for which the
Borrower has not received a Debt Rating from either S&P or Moody’s, the
Applicable Rate shall be determined based on Level 5.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and the Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and the Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Administrative Agent’s prime rate or (b) the Federal Funds Rate plus one-half of
one percent (0.5%). Any change in the Base Rate resulting from a change in the
Administrative Agent’s prime rate or the Federal Funds Rate shall become
effective as of 12:01 a.m. on the Business Day on which each such change occurs.
The Base Rate is a reference rate used by the Lender acting as the
Administrative Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged by the Lender acting as the
Administrative Agent or any other Lender on any extension of credit to any
debtor.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

 

“Bid Loan” has the meaning specified in Section 2.03(a).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

 

“Bid Loan Sublimit” means an amount equal to 50% of the Aggregate Commitments;
provided, however, that, for two thirty-day periods during any period of twelve
consecutive months, upon the request of the Borrower, the Bid Loan Sublimit may
equal 70% of the Aggregate Commitments. The Bid Loan Sublimit is part of, and
not in addition to, the Aggregate Commitments.

 

3



--------------------------------------------------------------------------------

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

 

“BRE Property Investors” means BRE Property Investors LLC.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, the State of California or the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

“Capitalization Rate” means initially 6.50% until adjusted as follows. If either
the RCA Capitalization Rate exceeds the RCA Initial Capitalization Rate or the
Borrower Capitalization Rate exceeds the Borrower Initial Capitalization Rate,
the Capitalization Rate shall be adjusted on March 31, 2007 and each March 31
thereafter as follows: (a) if both Capitalization Rate Deltas are positive, on
an upward basis by an amount equal to the greater of such Capitalization Rate
Deltas, (b) if both Capitalization Rate Deltas are negative or one
Capitalization Rate Delta is negative and the other Capitalization Rate Delta
equals zero, on a downward basis, by an amount equal to the lesser of the
absolute value of such Capitalization Rate Deltas, or (c) if only one
Capitalization Rate Delta is positive, on an upward basis by an amount equal to
the Capitalization Rate Delta which is positive. Notwithstanding the foregoing,
in no event shall the Capitalization Rate be less than 6.50% or more than 7.50%
at any time.

 

For purposes of this definition, the following terms shall have the following
respective meanings:

 

“Borrower Capitalization Rate” means the average trailing twelve month
capitalization rate based on acquisitions and dispositions for Real Property of
Borrower and its Subsidiaries as of the most recent anniversary of the Closing
Date.

 

“Borrower Capitalization Rate Delta” means the Borrower Capitalization Rate
minus the average trailing twelve month capitalization rate of acquisitions and
dispositions for Real Property of Borrower and its Subsidiaries as of the
previous anniversary of the Closing Date; provided, however, that if the
Borrower Capitalization Rate does not exceed the Borrower Initial Capitalization
Rate as of the measurement date, the Borrower Capitalization Rate Delta shall
equal 0.

 

“Borrower Initial Capitalization Rate” means 5.73%, the average trailing twelve
month capitalization rate based on acquisitions and depositions for Real
Property of the Borrower and its Subsidiaries as of the Closing Date as set
forth in the certificate delivered to the Administrative Agent pursuant to
Section 4.01(a)(vii) hereof.

 

“Capitalization Rate Delta” means either the RCA Capitalization Rate Delta or
the Borrower Capitalization Rate Delta.

 

4



--------------------------------------------------------------------------------

“Capitalization Rate Index” means the market capitalization rate index for
apartments located in California determined by RCA pursuant to the CRI
Agreement. As provided in the CRI Agreement, RCA will base the index on the Los
Angeles, San Diego, San Francisco, San Jose, Sacramento, Orange County, East Bay
and Inland Empire markets (the “California Markets”) by averaging the
unleveraged initial capitalization rates for all third-party apartment sales
transactions in the California Markets, excluding sales for condominium
conversion, reported to RCA, and the Administrative Agent for the six (6) month
period most recently ended, as prepared and calculated pursuant to the CRI
Agreement and delivered to the Administrative Agent in the RCA Index Report.

 

“RCA Capitalization Rate” means the Capitalization Rate Index in the most
recently delivered RCA Index Report.

 

“RCA Capitalization Rate Delta” means the RCA Capitalization Rate minus the
Capitalization Rate Index in the RCA Index Report delivered on the previous
anniversary; provided, however, that if the RCA Capitalization Rate does not
exceed the RCA Initial Capitalization Rate as of the measurement date, the RCA
Capitalization Rate Delta shall equal 0.

 

“RCA Index Report” means the Index Report produced by RCA and delivered to the
Administrative in accordance with Section 4.01(a)(ix) or Section 6.02(g).

 

“RCA Initial Capitalization Rate” means 5.34%, the Capitalization Rate Index in
the RCA Index Report delivered to the Administrative Agent in accordance with
Section 4.01(a)(ix).

 

“Cash Collateralize” has the meaning specified in Section 2.04(g).

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b) during any period of twelve consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause

 

5



--------------------------------------------------------------------------------

(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

 

“Completed” means, with respect to any item of Real Property, that the
construction of all apartment units (or discreet phase(s) thereof, if
applicable) has been completed, certificates of occupancy shall have been issued
with respect to such apartment units, and such apartment units shall be
available for immediate lease and occupancy in the normal course of business.

 

“Completed and Stabilized Real Property” means each item of Real Property for
which either of the following is true: (a) such Real Property has been Completed
for a minimum of twelve months, or (b) such Real Property has been Completed and
at least 85% of the apartment units within such Real Property are occupied by
tenants, under written leases, who have commenced paying rent.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated” means, with respect to any Person, that such Person’s financial
results are consolidated (or required to be consolidated) under GAAP with the
financial results of Borrower.

 

“Consolidated Adjusted EBITDA” means, for any fiscal quarter and without double
counting any item, Consolidated Net Income for such fiscal quarter plus (a) the
following to the extent deducted in calculating such Consolidated Net Income:
(i) interest expense (as it appears on the Borrower’s consolidated income
statement in accordance with GAAP) for such fiscal quarter, (ii) the provision
for

 

6



--------------------------------------------------------------------------------

federal, state, local and foreign income taxes payable by the Borrower and the
Subsidiaries for such fiscal quarter, (iii) the amount of depreciation and
amortization expense deducted in determining such Consolidated Net Income, and
(iv) losses from extraordinary items or assets sales which were deducted in
determining such Consolidated Net Income; and minus (b) the sum of (i) all
non-cash items increasing Consolidated Net Income for such fiscal quarter,
(ii) a capital reserve equal to $62.50 per apartment unit in the case of any
Real Property asset owned by the Borrower or the Subsidiaries (without
duplication to the extent that capital expenditures have already been included
in operating expenses in calculating Consolidated Net Income), (iii) gains from
extraordinary items or assets sales which are included in determining
Consolidated Net Income, and (iv) the portion of such Consolidated Net Income
attributable to the minority interests in any Subsidiary during such fiscal
quarter. In addition, Consolidated Adjusted EBITDA shall include an amount equal
to the Borrower’s pro rata share of Consolidated Adjusted EBITDA of its
Unconsolidated Affiliates. Consolidated Adjusted EBITDA will include income and
expenses relating to continuing and discontinued operations and will be adjusted
for any non-recurring items and the acquisitions and dispositions of property
during any fiscal quarter. Except as provided otherwise, the applicable period
shall be for the prior fiscal quarter ending as of the date of determination.

 

“Consolidated Fixed Charges” means, for any fiscal quarter the sum of
(a) Consolidated Interest Expense of the Borrower and the Subsidiaries and, the
Borrower’s pro rata share of the Consolidated Interest Expense of Unconsolidated
Affiliates of the Borrower for such fiscal quarter, plus (b) scheduled or
otherwise required principal amortization for such fiscal quarter on all
Indebtedness of the Borrower and the Subsidiaries, but excluding any balloon
payment due at maturity, plus (c) all dividends accrued during such fiscal
quarter in respect of any and all outstanding preferred shares of Borrower and
the Subsidiaries, whether or not declared or paid. The Borrower’s pro rata share
of the Consolidated Fixed Charges of Unconsolidated Affiliates of the Borrower
shall be included in determinations of Consolidated Fixed Charges.

 

“Consolidated Interest Expense” means, as to any Person, for any fiscal quarter,
the sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses of such Person in connection with borrowed money (including
accrued or capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of such Person with respect to
such fiscal quarter under capital leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Net Income” means, for any fiscal quarter, for the Borrower and
the Subsidiaries, the net income of the Borrower and the Subsidiaries for that
fiscal quarter. The Borrower’s pro rata share of the Consolidated Net Income of
Unconsolidated Affiliates of the Borrower shall be included in determinations of
Consolidated Net Income.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and the Subsidiaries, (a) the Shareholders’ Equity of the Borrower
and the Subsidiaries on that date, exclusive of minority interests, minus
(b) the Intangible Assets of the Borrower and the Subsidiaries on that date.

 

“Consolidated Total Liabilities” means as of any date, and without double
counting any item, the sum of (a) the Total Liabilities of the Borrower and the
Subsidiaries as of such date, plus (b) the Recourse Indebtedness of any
Guarantor or Subsidiary that is Guaranteed by the Borrower or any other
Guarantor or that is otherwise recourse to the Borrower or any other Guarantor,
plus (c) to the extent not included in (b), the Borrower’s pro rata share of the
Indebtedness of any Guarantor or Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

7



--------------------------------------------------------------------------------

“Controlled Borrower Entity” means any Unconsolidated Affiliate of which
(a) Borrower or any Subsidiary is a general partner (if the Unconsolidated
Affiliate is a partnership) or a managing member (if the Unconsolidated
Affiliate is a limited liability company) or trustee (if the Unconsolidated
Affiliate is a trust); or (b) if the management of such Unconsolidated Affiliate
or the right to Dispose of or encumber the property of such Unconsolidated
Affiliate is otherwise controlled, directly or indirectly through one or more
intermediaries, by the Borrower or any Subsidiary.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CRI Agreement” means that certain Capitalization Rate Index Letter Agreement
dated as of January         , 2006 by RCA and agreed and accepted by the
Borrower and the Adminsitrative Agent.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus 4% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Development” means, with respect to any multifamily apartment project under
construction, that the real property has been acquired by the owner thereof, and
that construction contracts have been entered into and all necessary building
permits have been obtained, until the construction of all units (or discreet
phase(s) thereof, if applicable) of such apartment project shall have been
Completed.

 

“Development Property” means a Real Property currently under Development or
redevelopment that has not achieved an occupancy rate of at least 85%, or on
which the improvements (other than tenant improvements on unoccupied space)
related to the Development or redevelopment have not been completed. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space, as applicable) related to the development of such Real
Property have been completed for at least 12 months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not
achieved an occupancy rate of at least 85%.

 

“Disposition” or “Dispose” means the sale, transfer, exclusive license or other,
similar disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal with or without recourse of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

8



--------------------------------------------------------------------------------

“Down REIT Subsidiary” means a Subsidiary of the Borrower that is a partnership
or limited liability company whereby the limited partners or members contribute
Real Property in exchange for partnership or membership interests in such
Subsidiary that may be put to the partnership or limited liability company in
exchange for cash or, in certain cases, may be exchanged for cash or shares of
common stock of the Borrower, as determined by the Borrower.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of 1%.

 

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that

 

9



--------------------------------------------------------------------------------

displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11 a.m. (London time) two
Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by the Administrative Agent, in its
capacity as a Lender (or, in the case of a Bid Loan, the applicable Bid Loan
Lender) and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s (or such Bid Loan Lender’s) London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11 a.m. (London time) two Business Days prior to the first day of
such Interest Period.

 

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Margin Bid Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Existing Agreement” means the Third Amended and Restated Credit Agreement dated
as of April 4, 2003 by and among the Borrower, Bank of America, N.A., as
administrative agent and the other parties thereto.

 

“Existing Letters of Credit” means the letter of credit issued by Bank of
America, N.A. under the Existing Agreement and set forth on Schedule 1.1(A)
hereto.

 

“Extension Effective Date” has the meaning specified in Section 2.15.

 

“Extension Request” has the meaning specified in Section 2.15.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

10



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement, dated November 16, 2005, among the
Borrower, the Administrative Agent and the other parties thereto.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of depreciated property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor” means each Person that is a party to a Guaranty on the Closing Date
as set forth on Schedule 1.01(A) and each other Person that becomes a party to a
Guaranty pursuant to Section 6.12 and in any event shall include all existing
and future Subsidiaries owning Unencumbered Real Property.

 

11



--------------------------------------------------------------------------------

“Guaranty” means each Guaranty made by each Guarantor in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services;

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that, in the case of any such indebtedness as to
which recourse for the payment thereof is expressly limited to the property or
assets on which such Lien is granted, the value of such Indebtedness shall be
limited to the fair market value of such property or assets;

 

(f) capital leases and Synthetic Lease Obligations;

 

(g) all Guarantees of such Person in respect of any of the foregoing; and

 

(h) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

12



--------------------------------------------------------------------------------

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan, the date of any
prepayment of such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the first Business Day of each calendar month,
the date of any prepayment of such Loan and the Maturity Date.

 

“Interest Period” means (a) as to each Eurodollar Rate Committed Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date one, two, three or six months, or, to the extent available to all Lenders,
one week or nine or twelve months, thereafter, as selected by the Borrower in
its Committed Loan Notice; and (b) as to each Absolute Rate Loan or Eurodollar
Margin Bid Loan, the period commencing on the date such Absolute Rate Loan or
Eurodollar Margin Bid Loan is disbursed and ending on the Business Day not less
than 7 nor more than 180 days thereafter, as selected by the Borrower in its Bid
Request; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means any direct or indirect acquisition or investment by the
Borrower or BRE Property Investors in any Person, whether by means of (a) the
purchase or other acquisition of capital stock, partnership interests or other
securities of or equity interests in such Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, such
Person, including any partnership or joint venture interest in such Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of such Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed

 

13



--------------------------------------------------------------------------------

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Wachovia in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder and Bank of
America, N.A., solely as issuer of the Existing Letters of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as such on its signature page hereto or in the applicable Assignment
and Assumption, or such other office or offices as a Lender may from time to
time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is 20 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Sublimit” equals $50,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, each Guaranty
and each other document or instrument now or hereafter executed and delivered by
a Loan Party to the Administrative Agent or any Lender in connection with,
pursuant to or relating to this Agreement.

 

14



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Loan
Party, or the Loan Parties and the Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable on an individual basis.

 

“Maturity Date” means the later of (a) January 18, 2010, and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Offering Proceeds” means all cash proceeds received by Borrower as a result
of the sale of common, preferred or other classes of stock in Borrower (if and
only to the extent reflected in stockholders’ equity on the consolidated balance
sheet of Borrower prepared in accordance with GAAP), minus (i) attorneys’ fees
and disbursements, (ii) accountants’ fees, (iii) underwriters’ or placement
agents’ fees, discounts or commissions, (iv) brokerage, consultants’ and other
fees, and (v) printing, registration and related expenses, in each case,
actually incurred in connection with such sale.

 

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness of
that Person with respect to which recourse to such Person for payment is
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness. Notwithstanding the foregoing, Indebtedness of any Person shall
not fail to constitute Non-Recourse Indebtedness by reason of the inclusion in
any document evidencing, governing, securing or otherwise relating to such
Indebtedness to the effect that such Person shall be liable, beyond the assets
securing such Indebtedness, for (i) misapplied moneys, including insurance and
condemnation proceeds and security deposits, (ii) liabilities (including
environmental liabilities) of the holders of such Indebtedness and their
affiliates to third parties, (iii) breaches of customary representations and
warranties given to the holders of such Indebtedness, (iv) commission of waste
with respect to any part of the collateral securing such Indebtedness,
(v) recovery of rents, profits or other income attributable to the collateral
securing such Indebtedness collected following a default, (vi) fraud, gross
negligence or willful misconduct, and (vii) breach of any covenants regarding
compliance with ERISA.

 

15



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and the
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Outstanding Amount” means (i) with respect to Committed Loans, Bid Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans, Bid Loans and Swing Line Loans, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on

 

16



--------------------------------------------------------------------------------

such date and any other changes in the aggregate amount of the L/C Obligations
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“RCA” means Real Capital Analytics.

 

“Real Property” means multi-family residential properties held for rental.

 

“Recourse Indebtedness” means any Indebtedness of a Person that is not
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

 

17



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 66-2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, without duplication, all Recourse Indebtedness and
Non-Recourse Indebtedness of Borrower or any Subsidiary that is secured by a
Lien on any property and shall include (without duplication) the Borrower’s pro
rata share of the Secured Indebtedness of its Unconsolidated Affiliates.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity, determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower or of BRE Property Investors.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

18



--------------------------------------------------------------------------------

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means Wachovia in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000,
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Threshold Amount” means $25,000,000.

 

“Titled Agents” means each of the Joint Lead Arrangers, Joint Book Managers, the
Syndication Agent, the Co-Documentation Agents and their respective successors
and permitted assigns.

 

“Total Asset Value” means, with respect to the Borrower and the Subsidiaries on
a consolidated basis, and without double counting any item, the sum of:

 

(a) the value of any Completed and Stabilized Real Property owned by the
Borrower and the Subsidiaries for one or more fiscal quarters, determined by
calculating the annualized Adjusted NOI for such property for the most recent
fiscal quarter, capitalized at the Capitalization Rate; plus

 

19



--------------------------------------------------------------------------------

(b) with respect to any Real Property that has been acquired by the Borrower or
a Subsidiary during the prior six fiscal quarters just ended, the value of such
property calculated as the acquisition cost of such property in accordance with
GAAP; plus

 

(c) the book value of any other real property owned by the Borrower or a
Subsidiary and that is under Development, calculated at the lower of the
acquisition cost or book value of such property; plus

 

(d) the book value (net of any applicable reserves) of all other tangible assets
of the Borrower and the Subsidiaries as shown on its most recent quarterly
financial statements prepared on a consolidated basis in accordance with GAAP;
plus

 

(e) the Borrower’s pro rata share of all items referred to in the foregoing
clauses (a)-(c) owned by any Unconsolidated Affiliate of the Borrower.

 

Notwithstanding the foregoing, any determination of Total Asset Value shall not
include any Development or Investment which is held by the Borrower or any
Subsidiary in violation of Section 7.02, Section 7.12 or any other applicable
provisions hereof.

 

“Total Liabilities” of a Person means, without duplication, the sum of (a) all
Recourse Indebtedness and Non-Recourse Indebtedness of such Person, whether or
not such Indebtedness should be included as a liability on the balance sheet of
such Person in accordance with GAAP, and (b) all other liabilities of every
nature and kind of such Person that should be included as liabilities on the
balance sheet of such Person in accordance with GAAP, and (c) all Off-Balance
Sheet Liabilities of such Person.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Real Property” means any Real Property located in the United
States of America as to which neither such Real Property, nor any interest in
the Person owning such Real Property, is (a) subject to any Lien (other than
Liens described in clauses (i) – (iii) of Section 7.01(b)) or (b) subject to any
agreement (other than this Agreement or any other Loan Document, and including
any provision of the Organizational Documents of such Person) that prohibits or
limits the creation of any Lien thereon as security for Indebtedness of the
owner of such Real Property.

 

“Unencumbered Real Property Adjusted NOI” means for all Unencumbered Real
Property owned by the Borrower or a Guarantor, the annualized Adjusted NOI for
the most recent fiscal quarter.

 

“Unencumbered Real Property Value” means the value of any Unencumbered Real
Property owned by the Borrower or any Guarantor and without double counting any
item, the sum of:

 

(a) the value of any Completed and Stabilized Real Property owned by the
Borrower and the Subsidiaries for one or more fiscal quarters, determined by
calculating the annualized Unencumbered

 

20



--------------------------------------------------------------------------------

Real Property Adjusted NOI for such Unencumbered Real Property for the most
recent fiscal quarter, capitalized at the Capitalization Rate; plus

 

(b) with respect to any Unencumbered Real Property that has been acquired by the
Borrower or a Subsidiary during the prior six fiscal quarters just ended, the
value of such Unencumbered Real Property calculated as the acquisition cost of
such Unencumbered Real Property in accordance with GAAP; plus

 

(c) the book value of any other Unencumbered Real Property that is a Development
Property owned by the Borrower or a Subsidiary, calculated at the lower of the
acquisition cost or book value of such Unencumbered Real Property.

 

Notwithstanding the foregoing, any determination of Unencumbered Real Property
Value shall be limited to the extent that the value of Unencumbered Real
Properties included under the immediately preceding clause (c) may not comprise
more than 20% of Unencumbered Real Property Value.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, based on the actuarial value of the assets and the
actuarial accrued liabilities that are used in conjunction with determining the
funding requirements for such Pension Plan reported in such Pension Plan’s
annual report for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

 

“Unsecured Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Subsidiaries that is not Secured Indebtedness. The Borrower’s
and the Subsidiaries’ pro rata share of Indebtedness of Unconsolidated
Affiliates shall not be included for purposes of calculating the Unsecured
Indebtedness of the Borrower and its Subsidiaries.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

“Wholly-Owned Subsidiary” means a Subsidiary of the Borrower or BRE Property
Investors 100% of the stock, partnership interests, membership interests or
other equity or other beneficial interests (in the case of Persons other than
corporations) of which is owned directly or indirectly by the Borrower and/or
BRE Property Investors.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

21



--------------------------------------------------------------------------------

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

1.07 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such

 

22



--------------------------------------------------------------------------------

Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor, whether or
not such maximum face amount is in effect at such time.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Committed Loans.

 

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1 p.m. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Committed Loans, and (ii) one Business Day prior to the requested date of
any Borrowing of Base Rate Committed Loans or any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Committed Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Committed Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Committed Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall

 

23



--------------------------------------------------------------------------------

notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wachovia with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then, the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the Borrower as provided above.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Committed Loans
without the consent of the Required Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate. The determination of
the Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, all continuations of Committed Loans
as the same Type and all Bid Loans, there shall not be more than eight Interest
Periods in effect with respect thereto.

 

2.03 Bid Loans.

 

(a) General. Subject to the terms and conditions set forth herein, each Lender
agrees that the Borrower may from time to time request the Lenders to submit
offers to make loans (each such loan, a “Bid Loan”) to the Borrower prior to the
Maturity Date pursuant to this Section 2.03; provided, however, that after
giving effect to any Bid Borrowing, (i) the Total Outstandings shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of all Bid
Loans shall not exceed the Bid Loan Sublimit. There shall not be more than eight
different Interest Periods in effect at any time with respect to all Committed
Borrowings and Bid Loans.

 

(b) Requesting Competitive Bids. As long as the Borrower maintains a Debt Rating
of not less than Baa3 from Moody’s and BBB- from S&P, the Borrower may request
the submission of Competitive Bids by delivering a Bid Request and an auction
fee of $2,500 to the Administrative Agent not later than 1 p.m. (i) one Business
Day prior to the requested date of any Bid Borrowing that is to consist of
Absolute Rate Loans, or (ii) four Business Days prior to the requested date of
any Bid Borrowing that is to consist of Eurodollar Margin Bid Loans. Each Bid
Request shall specify (i) the requested date of the Bid Borrowing (which shall
be a Business Day), (ii) the aggregate principal amount of Bid Loans requested
(which must be $3,000,000 or a whole multiple of $1,000,000 in excess thereof),
(iii) the Type of Bid Loans requested, and (iv) the duration of the Interest
Period with respect thereto, and

 

24



--------------------------------------------------------------------------------

shall be signed by a Responsible Officer of the Borrower. No Bid Request shall
contain a request for (i) more than one Type of Bid Loan, or (ii) Bid Loans
having more than three different Interest Periods. Unless the Administrative
Agent otherwise agrees in its sole and absolute discretion, the Borrower may not
submit a Bid Request if it has submitted another Bid Request within the prior
five Business Days.

 

(c) Submitting Competitive Bids.

 

(i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.

 

(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Wachovia in its
capacity as a Lender in response to any Bid Request must be submitted to the
Administrative Agent not later than 9:45 p.m. on the date on which Competitive
Bids are required to be delivered by the Lenders in response to such Bid
Request. Each Competitive Bid shall specify (A) the proposed date of the Bid
Borrowing; (B) the principal amount of each Bid Loan for which such Competitive
Bid is being made, which principal amount (x) may be equal to, greater than or
less than the Commitment of the bidding Lender, (y) must be $1,000,000 or a
whole multiple of $500,000 in excess thereof, and (z) may not exceed the
principal amount of Bid Loans for which Competitive Bids were requested; (C) if
the proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the
Absolute Rate offered for each such Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Bid Borrowing is to consist of Eurodollar Margin
Bid Loans, the Eurodollar Bid Margin with respect to each such Eurodollar Margin
Bid Loan and the Interest Period applicable thereto; and (E) the identity of the
bidding Lender.

 

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.

 

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

 

(d) Notice to Borrower of Competitive Bids. Not later than 12 noon (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Administrative Agent
shall notify the Borrower of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

 

25



--------------------------------------------------------------------------------

(e) Acceptance of Competitive Bids. Not later than 1 p.m. (i) on the requested
date of any Bid Borrowing that is to consist of Absolute Rate Loans, and
(ii) three Business Days prior to the requested date of any Bid Borrowing that
is to consist of Eurodollar Margin Bid Loans, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Borrower shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:

 

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

 

(ii) the principal amount of each Bid Loan must be $1,000,000 or a whole
multiple of $500,000 in excess thereof;

 

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and

 

(iv) the Borrower may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.

 

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Borrower, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $1,000,000.

 

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in
Section 2.03(e) shall be deemed rejected.

 

(h) Notice of Eurodollar Rate. If any Bid Borrowing is to consist of Eurodollar
Margin Loans, the Administrative Agent shall determine the Eurodollar Rate for
the relevant Interest Period, and promptly after making such determination,
shall notify the Borrower and the Lenders that will be participating in such Bid
Borrowing of such Eurodollar Rate.

 

(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:30 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent.

 

26



--------------------------------------------------------------------------------

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

 

2.04 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower (provided that Bank of America, N.A.
shall not issue new Letters of Credit), and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Total Outstandings would exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans would exceed such Lender’s Commitment, or (z) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

 

27



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date except in accordance with Section 2.04(b)(iii),
unless all the Lenders have approved such expiry date;

 

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

 

(E) such Letter of Credit is in an initial amount less than $400,000 or is to be
denominated in a currency other than Dollars.

 

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent at least three Business Days (or such later date and time
as the L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

 

28



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
except in accordance with the following sentence; provided, however, that the
L/C Issuer shall not permit any such renewal if (A) the L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.04(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied. A Letter
of Credit that contains an automatic extension provision may provide for an
extension of its expiration date to a date not more than one year beyond the
Maturity Date so long as the Borrower, at least 20 days prior to the Maturity
Date, (i) either (x) Cash Collateralizes such Letter of Credit, (y) delivers a
back-up letter of credit issued by a financial institution located in the United
States having a Debt Rating of AA/Aa2 or better or (z) delivers such other
collateral acceptable to the Administrative Agent and the Lenders and
(ii) delivers a reimbursement agreement in form and substance acceptable to the
Administrative Agent and such other documents requested by the Administrative
Agent evidencing the Borrower’s reimbursement obligations in respect of such
Letter of Credit.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt by the L/C Issuer from the beneficiary of a Letter of Credit of
any demand for payment under such Letter of Credit, the L/C Issuer shall
promptly notify the Borrower of the amount to be paid by the L/C Issuer as a
result of such demand and the date on which payment is to be made by the L/C
Issuer to such beneficiary in respect of such demand; provided, however, the L/C
Issuer’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from its obligation to reimburse the L/C Issuer for
any drawing made with respect to such Letter of Credit. The Borrower hereby
unconditionally and irrevocably agrees to pay and reimburse the L/C Issuer for
the amount of each demand for payment under such Letter of Credit on or prior to
the date on which payment is to be made by the L/C Issuer to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (other than notice as provided in this subsection). If the Borrower fails
to so reimburse the L/C Issuer by such time (which reimbursement may be made by
a Borrowing, if permitted under this Agreement), the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to

 

29



--------------------------------------------------------------------------------

have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.04(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1 p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

 

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the

 

30



--------------------------------------------------------------------------------

date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be deemed presumptively correct, absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

31



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.04(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
end of the Availability Period, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn (other than such Auto-Renewal
Letters of Credit which have been secured and, with respect to which, the
conditions set forth in the last sentence in Section 2.04(b)(iii) have been
satisfied), the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to

 

32



--------------------------------------------------------------------------------

documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, interest bearing deposit accounts at Wachovia.

 

(h) Applicability of Law. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), either (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) or (ii) the rules of Uniform Customs and
Practice for Documentary Credits, as determined by the L/C Issuer, shall apply
to each Letter of Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate (or while an
Event of Default exists, at a per annum rate equal to 4%) times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such letter
of credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in an amount equal to the greater of (i) $500 or (ii) 12.5 basis points
times the daily maximum amount available to be drawn under the applicable Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit) payable (A) for the period from and including the date of
issuance of such Letter of Credit through and including the expiration date of
such Letter of Credit and (B) if the expiration date of any Letter of Credit is
extended (whether as a result of the operation of an automatic extension clause
or otherwise), for the period from but excluding the previous expiration date to
and including the extended expiration date. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such fronting fee and customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

2.05 Swing Line Loans.

 

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total

 

33



--------------------------------------------------------------------------------

Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment, and provided, further, that the Borrower shall
repay each Swing Line Loan within one Business Day of demand therefor by the
Swing Line Lender (provided, however, that if the Swing Line Lender gives such
demand later than 10 a.m. on any day, the demand shall be deemed to have been
given on the following Business Day) and in any event, within five Business Days
after the date such Swing Line Loan was made. The proceeds of any Swing Line
Loan may not be used to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:30 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Lender in immediately available funds.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in

 

34



--------------------------------------------------------------------------------

immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2 p.m. on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal

 

35



--------------------------------------------------------------------------------

Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.06 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than noon (A) three Business Days prior to any
date of prepayment of Eurodollar Rate Committed Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Committed Loans shall be in a principal amount of $2,000,000 or a whole multiple
of $500,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Pro Rata Shares.

 

(b) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender; provided that if, at any time the aggregate Outstanding Amount of
Bid Loans exceed the Bid Loan Sublimit, then the Borrower shall immediately
prepay the Bid Loans in an aggregate amount of such excess. The Borrower shall
prepay such Bid Loans on a pro rata basis to each Lender holding Bid Rate Loan.

 

(c) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(d) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless after
the

 

36



--------------------------------------------------------------------------------

prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

2.07 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 2 p.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) if the Borrower seeks to reduce
the Aggregate Commitments below $100,000,000, then the Aggregate Commitments
shall all automatically and permanently be reduced to zero, (iv) the Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments and (v) if, after giving effect to any
reduction of the Aggregate Commitments, the Bid Loan Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All fees set forth in the Fee Letter, all fees
set forth in subsections (i) and (j) of Section 2.04, and all fees set forth in
Section 2.10 accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.08 Repayment of Loans.

 

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

 

(b) The Borrower shall repay each Bid Loan on the last day of the Interest
Period in respect thereof.

 

(c) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five Business Days after such Loan is made, (ii) within one
Business Day of demand therefor by the Swing Line Lender (provided, however,
that if the Swing Line Lender gives such demand later than 10 a.m. on any day,
the demand shall be deemed to have been given on the following Business Day) and
(iii) the Maturity Date.

 

2.09 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus (or minus) the
Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as the
case may be; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise,

 

37



--------------------------------------------------------------------------------

such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Furthermore, while any Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.10 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.04 and subsection (c) of Section 2.15:

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage. The facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Committed Loans,
Swing Line Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(b) Other Fees.

 

(i) The Borrower shall pay to the Administrative Agent and such other parties to
the Fee Letter as set forth therein, for their own respective accounts, fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Administrative Agent’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day.

 

38



--------------------------------------------------------------------------------

2.12 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business as provided in Section 10.07(c). The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.13 Payments Generally.

 

(a) Subject to the provisions of Section 3.01, all payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative

 

39



--------------------------------------------------------------------------------

Agent to such Lender to the date such amount is repaid to the Administrative
Agent in immediately available funds at the Federal Funds Rate from time to time
in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan or Bid Loan, as the
case may be, included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Committed Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation.

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.14 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Committed Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loans or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement

 

40



--------------------------------------------------------------------------------

entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

2.15 Extension of Maturity Date. The Borrower shall have the right to exercise
one option to extend the Maturity Date then in effect (such existing Maturity
Date being the “Extension Effective Date”), for an additional term of twelve
months, provided that each of the following conditions precedent are met:

 

(a) the Borrower delivers to the Administrative Agent (which shall promptly
notify the Lenders) a request for such extension (an “Extension Request”) not
more than 180 days or less than 90 days prior to the Extension Effective Date;

 

(b) at the time that the Borrower delivers the Extension Request to the
Administrative Agent and as of the Extension Effective Date, no Default or Event
of Default has occurred and is continuing;

 

(c) on the Extension Effective Date, the Borrower pays to the Administrative
Agent, for the account of each Lender in accordance with its Pro Rata Share, a
extension fee (the “Extension Fee”) in an amount equal to 0.15% times the
Aggregate Commitment outstanding as of the date of the Extension Request;

 

(d) the Borrower delivers to the Administrative Agent a certificate of each Loan
Party, dated as of the Extension Effective Date (in sufficient copies for each
Lender), signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension; and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Extension Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 and (B) that no Default or Event of Default
exists. This Section shall supersede any provisions in Section 2.14 or 10.01 to
the contrary.

 

2.16 Increase in Commitments.

 

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time,
request an increase in the Aggregate

 

41



--------------------------------------------------------------------------------

Commitments by an amount (for all such requests) not exceeding $150,000,000 (and
provided that, in any event, the Aggregate Commitments shall not exceed
$750,000,000 at any time). At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). Each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Pro Rata Share of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment. The Administrative Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel. The Borrower’s ability to increase the Aggregate Commitments
under this Section 2.16 shall be subject to syndication of the amount of the
increase in the Aggregate Commitments. Borrower shall execute and deliver such
amendments to the Loan Documents and other documents and certificates,
including, but not limited to a new Note in favor of any existing Lender and any
additional Eligible Assignee, and shall pay such additional upfront fees,
arrangement fees and other fees, as may be required by the Administrative Agent,
the Lenders or such additional Eligible Assignees or by financial market
conditions to effect such increase.

 

(b) If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.

 

(c) This Section shall supersede any provisions in Sections 2.14 or 10.01 to the
contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of

 

42



--------------------------------------------------------------------------------

which the Administrative Agent or such Lender, as the case may be, is organized
or maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof or, if such receipts are not obtainable, other
evidence of such payments by the Borrower reasonably satisfactory to the Lenders
or Administrative Agent, as applicable.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, and (ii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto (other than any such liability directly
resulting from the gross negligence or willful misconduct of the Administrative
Agent or the Lenders), in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within 30 days after
the date the Lender or the Administrative Agent makes a demand therefor.

 

(d) The Borrower will not be required to pay any additional amounts in respect
of United States Federal income or withholding tax pursuant to Section 3.01(a)
to any Lender:

 

(i) if the obligation to pay such additional amounts arose solely as a result of
such Lender’s failure to comply with its obligation under Section 10.15;

 

(ii) if, but only to the extent that, at the time such Lender becomes a party to
the Agreement such Lender was subject to United States federal withholding taxes
on amounts payable pursuant to the terms of this Agreement (except to the extent
that such Lender’s assignor (if any) was entitled, at the time of the
assignment, to receive additional amounts from the Borrower with respect to such
Taxes); or

 

(iii) if the obligation to pay such additional amounts was imposed as a result
of the failure of the Administrative Agent or a Lender, as applicable, to
provide and keep current (to the extent legally able) any certificates,
documents or other evidence required to qualify for an exemption from, or
reduced rate of, any such taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges.

 

(e) Each Lender will notify the Borrower and the Administrative Agent of any
event of which it has knowledge which will entitle such Lender to compensation
pursuant to this Section 3.01 and,

 

43



--------------------------------------------------------------------------------

if requested by the Borrower, will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the good faith judgment of such Lender, be otherwise materially
disadvantageous to such Lender. Notwithstanding the foregoing, the Borrower
shall only be obligated to compensate any Lender for any amount arising or
accruing under this Section 3.01 during (i) any time or period commencing not
more than 180 days prior to the date on which such Lender notifies the
Administrative Agent and the Company that it proposes to demand such
compensation; and (ii) any time or period during which, because of the
retroactive application of such statute, regulation or other such basis, such
Lender did not know that such amount would arise or accrue.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan, or that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Committed Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or, failing that, will be deemed
to have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

 

(a) If any Lender determines that as a result, after the date hereof, of the
introduction of or any change in or in the interpretation of any Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) taxes based on, or changes
in the basis of taxation of, overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

44



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

 

(d) Each Lender will notify the Borrower and the Administrative Agent of any
event of which it has knowledge which will entitle such Lender to compensation
pursuant to this Section 3.04 and, if requested by the Borrower, will designate
a different Lending Office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the good faith judgment
of such Lender, be otherwise materially disadvantageous to such Lender.
Notwithstanding the foregoing, the Borrower shall only be obligated to
compensate any Lender for any amount arising or accruing under subsections
(a) or (b) of this Section 3.04 during (i) any time or period commencing not
more than 180 days prior to the date on which such Lender notifies the
Administrative Agent and the Company that it proposes to demand such
compensation; and (ii) any time or period during which, because of the
retroactive application of such statute, regulation or other such basis, such
Lender did not know that such amount would arise or accrue.

 

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

including any loss of anticipated profits (but not including any loss of the
margin for the period following prepayment) and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were

 

45



--------------------------------------------------------------------------------

obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation.

 

A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

 

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO THE EFFECTIVENESS HEREOF AND FURTHER CREDIT EXTENSIONS

 

4.01 Conditions of Effectiveness of this Agreement. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:

 

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

 

(ii) a Note executed by the Borrower in favor of each Lender (except those
Lenders who have requested not to receive a Note);

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv) the Organizational Documents of each Loan Party and such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;

 

46



--------------------------------------------------------------------------------

(v) a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
and a favorable written opinion of the Borrower’s Maryland counsel that is
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit H
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

 

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(C) that there is no litigation as described in Section 5.06, (D) that each
representation and warranty set forth in Article V is true and correct as of the
Closing Date; (E) the current Debt Ratings of the Borrower; (F) the Borrower
Initial Capitalization Rate; and (G) a calculation of the Consolidated Tangible
Net Worth as of the last day of the fiscal quarter of the Borrower most recently
ended prior to the Closing Date;

 

(viii) a Compliance Certificate calculated as of the September 30, 2005 (giving
pro forma effect to the financing contemplated by this Agreement and the use of
the proceeds of the Loans to be funded on the Closing Date);

 

(ix) a certified copy of the CRI Agreement and a RCA Index Report dated as of
the Closing Date including the RCA Initial Capitalization Rate;

 

(x) a letter from the agent bank under the Existing Agreement providing
information regarding the payment in full of amounts outstanding under the
Existing Agreement and providing for the termination thereof and the release of
any and all Liens securing any obligations owing thereunder; and

 

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

 

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(d) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

 

47



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following additional
conditions precedent:

 

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b) No Default shall exist, or would result from such proposed Credit Extension.

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Existence, Qualification and Power; Compliance with Laws; Status as a REIT.
The Borrower is a Maryland corporation. BRE Property Investors is a Delaware
limited liability company. Each Loan Party and each Subsidiary (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under any Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect. The Borrower has been organized in conformity
with the requirements for qualification as a REIT under the Code, and the
Borrower’s method of operation has enabled it since its formation on a
continuous basis, and its proposed method of operation will continue to enable
it, to meet the requirements for qualification and taxation as a REIT under the
Code. The shares of common stock of the Borrower are listed on the New York
Stock Exchange.

 

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Loan Party is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

 

48



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and except for financial performance measured by Funds
From Operations which is calculated in conformity with the National Association
of Real Estate Investment Trusts in its April 2002 White Paper on Funds From
Operations; (ii) fairly present the financial condition of the Borrower and the
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and the Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b) The unaudited consolidated financial statements of the Borrower and the
Subsidiaries for the fiscal quarter ending on September 30, 2005, and the
related consolidated statements of income or operations for the fiscal quarter
ended on that date and the statement of cumulative cash flows for the portion of
the Borrower’s fiscal year then ended (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and except for financial performance measured by Funds
From Operations which is calculated in conformity with the National Association
of Real Estate Investment Trusts in its April 2002 White Paper on Funds From
Operations, and (ii) fairly present the financial condition of the Borrower and
the Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and the Subsidiaries as of the Closing Date,
including liabilities for taxes, material commitments and Indebtedness.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party, any Subsidiary or any
Controlled Borrower Entity or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07 No Default. None of the Loan Parties, nor any Subsidiary or Controlled
Borrower Entity, is in default under or with respect to any Contractual
Obligation that could, either individually or in the

 

49



--------------------------------------------------------------------------------

aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08 Ownership of Property; Liens. Each of the Loan Parties, each Subsidiary and
each Controlled Borrower Entity has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The properties of each of the Loan Parties, each
Subsidiary and each Controlled Borrower Entity are subject to no Liens, other
than Liens disclosed as of the Closing Date in Schedule 5.08, and such other
Liens after the Closing Date that have been disclosed to the Administrative
Agent and the Lenders in writing.

 

5.09 Environmental Compliance. Each of the Loan Parties, each Subsidiary and
each Controlled Borrower Entity conducts in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10 Insurance. The properties of each of the Loan Parties, each Subsidiary and
each Controlled Borrower Entity are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable owner operates.

 

5.11 Taxes. Each of the Loan Parties, each Subsidiary and each Controlled
Borrower Entity has filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party, any Subsidiary or any Controlled Borrower Entity that would, if
made, have a Material Adverse Effect.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Pension Plan, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Pension Plan.

 

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the

 

50



--------------------------------------------------------------------------------

fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of the lesser of
(A) the Threshold Amount, or (B) 10% of the accrued pension benefit obligation
of the Pension Plan; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

(d) None of the assets of the Borrower, any Subsidiary or any other Loan Party
constitute “plan assets” within the meaning of ERISA, the Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Code.

 

5.13 Subsidiaries. As of the Closing Date, (a) each of the Subsidiaries of the
Borrower and of BRE Property Investors is listed in Part (a) of Schedule 5.13;
(b) neither the Borrower nor BRE Property Investors has any Investments in any
other Person, other than those specifically disclosed in Part (b) of
Schedule 5.13; and (c) each of the Unconsolidated Affiliates are disclosed in
Part (c) of Schedule 5.13; and (d) each of the Subsidiaries of the Borrower and
of BRE Property Investors that owns any Unencumbered Real Property is disclosed
in Part (d) of Schedule 5.13.

 

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) None of the Loan Parties is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b) None of the Loan Parties, any Person controlling any Loan Party, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any Loan Party, any Subsidiary or any Controlled Borrower Entity is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower

 

51



--------------------------------------------------------------------------------

represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.16 Compliance with Laws. Each Loan Party, each Subsidiary and each Controlled
Borrower Entity is in compliance in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17 Foreign Asset Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower (i) is a Sanctioned Person, (ii) has any of its assets
in Sanctioned Entities or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

 

5.18 Intellectual Property; Licenses, Etc. Each Loan Party, each Subsidiary and
each Controlled Borrower Entity owns, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party, Subsidiary or Controlled
Borrower Entity infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

5.19 Affiliate Transactions. Except as permitted by Section 7.08, neither the
Borrower, any Subsidiary nor any other Loan Party is a party to any transaction
with an Affiliate.

 

5.20 Business. As of the Closing Date, the Borrower and its Subsidiaries are
engaged in the business of developing, constructing, acquiring, owning and
operating of multi-family residential properties held for rental, together with
other business activities incidental thereto.

 

5.21 Unencumbered Assets. As of the Closing Date, Schedule 5.21 is a correct and
complete list of all Unencumbered Real Property owned by the Borrower and its
Subsidiaries. Each of the assets included by the Borrower in calculations of
Unencumbered Real Property Value and Unencumbered Real Property Adjusted NOI
satisfies all of the requirements contained in the definition of “Unencumbered
Real Property”.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
the Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal

 

52



--------------------------------------------------------------------------------

year, all in reasonable detail and prepared in accordance with GAAP (except for
financial performance measured by Funds From Operations which shall be
calculated in conformity with the National Association of Real Estate Investment
Trusts in its April 2002 White Paper on Funds From Operations), audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended and the statement of cumulative cash flows for the portion of
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and the Subsidiaries in accordance with
GAAP (except for financial performance measured by Funds From Operations which
shall be calculated in conformity with the National Association of Real Estate
Investment Trusts in its April 2002 White Paper on Funds From Operations),
subject only to normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth in Sections 7.02, 7.06, 7.11 and 7.12, or, if any such
Default shall exist, stating the nature and status of such event;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, (i) setting forth in reasonable detail as
at the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in Sections
7.02, 7.06, 7.11 and 7.12, (ii) including a report of newly acquired properties
including their net operating income, cost and mortgage debt, if any,
(iii) scheduling properties under development or redevelopment including, as of
the end of such reporting period, the costs incurred to date, the total budgeted
cost to complete, the estimated completion date and the percent pre-leased, and
(iv) stating that, to the best of such Responsible Officer’s knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.

 

53



--------------------------------------------------------------------------------

(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower or any Subsidiary by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

 

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower or the members of BRE Property Investors, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), Borrower’s consolidated financial projections for the then
current fiscal year, including balance sheets and income statements, in a format
and with such detail as the Administrative Agent may require and certified by a
Responsible Officer of the Borrower;

 

(f) promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form;

 

(g) prior to the first day of March in each year (i) the Borrower Capitalization
Rate as determined as of the most recent anniversary of the Closing Date,
(ii) the RCA Index Report including the RCA Capitalization Rate as determined as
of the most recent anniversary of the Closing Date and (iii) such calculations
as shall be required to show the then current Borrower Capitalization Rate Delta
and the RCA Capitalization Rate Delta (each such capitalized term used in this
clause (g) shall be as defined in the definition of “Capitalization Rate”);

 

(h) promptly, upon each request, such information concerning the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Publ. L. 107-56 (signed into law October 26, 2001)); and

 

(i) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party, any Subsidiary or any Controlled Borrower
Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and shall provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies in PDF format) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(c) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery.

 

54



--------------------------------------------------------------------------------

6.03 Notices. The Borrower shall promptly notify the Administrative Agent:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party, Subsidiary or
Controlled Borrower Entity; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party, Subsidiary or Controlled
Borrower Entity and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party, Subsidiary or Controlled Borrower Entity, including pursuant to any
applicable Environmental Laws;

 

(c) of the occurrence of any ERISA Event;

 

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party;

 

(e) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating;

 

(f) of (i) the failure of the Borrower to qualify as a REIT under the Code or
(ii) any act by the Borrower causing its election to be taxed as a REIT to be
terminated or to be subject to termination;

 

(g) of any amendment to the articles of incorporation, bylaws, partnership
agreement, operating agreement or other similar organizational documents of the
Borrower or any other Loan Party and shall provide the Administrative Agent with
a copy of such amendment within 15 Business Days after the effectiveness
thereof;

 

(h) of any change in the senior management of the Borrower, any Subsidiary or
any other Loan Party and any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(i) of any order, judgment or decree in excess of $10,000,000 having been
entered against the Borrower, any Subsidiary or any other Loan Party or any of
their respective properties or assets;

 

(j) of any notification from any Governmental Authority alleging a violation of
any Applicable Law by the Borrower, any Subsidiary or any other Loan Party or
any inquiry which, in either case, could reasonably be expected to have a
Material Adverse Effect;

 

(k) of any Person becoming a Material Subsidiary; and

 

(l) of the sale, transfer or other disposition of any material assets of the
Borrower, any Subsidiary or any other Loan Party to any Person other than the
Borrower, any Subsidiary or any other Loan Party.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action

 

55



--------------------------------------------------------------------------------

the Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04 Payment of Obligations. The Borrower shall, and shall cause each other Loan
Party and each Subsidiary to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Person (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

 

6.05 Preservation of Existence, Etc. The Borrower shall, and shall cause each
other Loan Party and each Subsidiary to, (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization (except in a transaction permitted by
Section 7.04 or 7.05); (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06 Maintenance of Properties. The Borrower shall, and shall cause each other
Loan Party and each Subsidiary to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07 Maintenance of Insurance. The Borrower shall, and shall cause each other
Loan Party, each Subsidiary and each Controlled Borrower Entity to, maintain
with financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. Upon the
Administrative Agent’s request, the Borrower shall furnish to the Administrative
Agent with a copy of the policy or binder of all such insurance and continuing
evidence that such insurance remains in force at applicable renewal dates.

 

6.08 Compliance with Laws. The Borrower shall, and shall cause each other Loan
Party, each Subsidiary and each Controlled Borrower Entity to, comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09 Books and Records. The Borrower shall, and shall cause each other Loan
Party and each Subsidiary to, (a) maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied (except for financial performance measured by Funds From Operations
which shall be calculated in conformity with the National Association of Real
Estate Investment Trusts in its April 2002 White Paper on Funds From Operations)
shall be made of all financial transactions and matters involving the assets and
business of such Person; and (b) maintain such books of

 

56



--------------------------------------------------------------------------------

record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Person.

 

6.10 Inspection Rights. The Borrower shall, and shall cause each other Loan
Party, each Subsidiary and each Controlled Borrower Entity to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice; provided, however, that if no Event of Default exists, each
Lender shall conduct no more than one such inspection of such properties in any
fiscal year; and provided further, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at any
time during normal business hours and without advance notice. The Borrower shall
reimburse the Administrative Agent for its expenses in connection with one such
inspection in any fiscal year; provided, however, that when an Event of Default
exists, the Borrower shall reimburse the Administrative Agent and each Lender
for all of their inspections conducted under this Section 6.10.

 

6.11 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions only for (a) the funding of costs directly related to the acquisition
of Real Property, or (b) general working capital and other corporate purposes of
Borrower, including (but subject to Section 7.12), development expenditures, or
(c) refinancing existing (including under the Existing Agreement) and future
Indebtedness otherwise permitted by this Agreement. In complying with the
provisions of the foregoing clause (a), Borrower shall not be required to apply
advances under the Loan Documents in direct payment of acquisition costs, but
shall be permitted to request and obtain such advances by way of reimbursement
of acquisition costs previously incurred and funded out of Borrower’s cash
reserves.

 

6.12 Additional Guarantors; Release of Guarantors.

 

(a) The Borrower shall notify the Administrative Agent at the time that any
Subsidiary becomes an owner of Unencumbered Real Property and promptly
thereafter (and in any event within 15 days), cause such Subsidiary (if not
already a Guarantor) to (i) become a Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose, and
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Until the Guaranty and all items described in this
Section 6.12 are delivered to the Administrative Agent, the Unencumbered Real
Property owned by such Person shall not be included for the purposes of
calculating the financial covenants set forth in Sections 7.11(d) and (e).

 

(b) Provided that the Borrower provides to the Administrative Agent no less than
ten Business Days advance written notice that one of the following events will
occur, and provided that the Borrower and applicable Guarantor complies with
this Section, the Administrative Agent, for itself and on behalf of the Lenders,
shall release any Guarantor (other than BRE Property Investors) from its
obligations under such Guarantor’s Guaranty upon the occurrence of any of the
following events: (i) on the date that such Guarantor incurs a Lien upon the
Real Property owned by such Guarantor in a transaction permitted under
Section 7.01 hereof and as a consequence of such transaction, such Guarantor
will no longer own any Unencumbered Real Property; or (ii) on the date that such
Guarantor has Disposed of all of its Unencumbered Real Property in one or more
transactions permitted under Sections

 

57



--------------------------------------------------------------------------------

7.04 and 7.05 hereof; or (iii) on the date that such Guarantor enters into a
merger permitted under Section 7.04(a) and, as a result thereof, such Guarantor
is no longer a Subsidiary; provided that in the case of each of the foregoing
clauses (i), (ii), or (iii), the Administrative Agent shall release such
Guarantor from its obligations under such Guarantor’s Guaranty only if the
Administrative Agent is satisfied that: (A) no Default or Event of Default
exists or will exist after such encumbrance, Disposition or merger; and (B) the
Borrower is in compliance on a pro forma basis with the financial covenants set
forth in Section 7.11 hereof and has provided evidence of such compliance to the
Administrative Agent. Upon the release of the Guaranty as provided in this
Section, the Real Property owned by such Guarantor or former Guarantor shall not
be included for the purposes of calculating the financial covenants set forth in
Sections 7.11(d) and (e).

 

6.13 Environmental Matters. The Borrower shall, and shall cause all of its
Subsidiaries and the other Loan Parties to, comply with all Environmental Laws
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect. If the Borrower, any Subsidiary or any other Loan Party shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against the Borrower, any Subsidiary or any other Loan Party alleging
violations of any Environmental Law or requiring the Borrower, any Subsidiary or
any other Loan Party to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that the Borrower, any Subsidiary or any other Loan Party
may be liable or responsible for costs associated with a response to or cleanup
of a release of Hazardous Materials or any damages caused thereby, and the
matters referred to in such notices, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
provide the Administrative Agent with a copy of such notice promptly, and in any
event within 10 Business Days, after the receipt thereof by the Borrower, any
Subsidiary or any other Loan Party. The Borrower shall, and shall cause its
Subsidiaries and the other Loan Parties to, take promptly all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.

 

6.14 Conduct of Business. The Borrower shall, and shall cause its Subsidiaries
and the other Loan Parties to, carry on their respective businesses as described
in Section 5.20.

 

6.15 Further Assurances. The Borrower shall, at the Borrower’s cost and expense
and upon request of the Administrative Agent, execute and deliver or cause to be
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01 Liens.

 

(a) The Borrower shall not, and shall not permit any Loan Party or Subsidiary
to, create, incur, assume or suffer to exist any Lien upon its interest in any
Guarantor.

 

58



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any other Loan Party to,
create, incur, assume or suffer to exist any Lien upon any Unencumbered Real
Property including, without limitation, the Real Property included for the
purposes of calculating the financial covenants under Sections 7.11(d) and (e),
other than (i) Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (ii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person; and (iii) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person.

 

(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, incur, assume or suffer to exist any Lien upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired, except if, both before and after giving affect thereof,
(i) no Default or Event of Default exists; and (ii) the Borrower is in
compliance on a pro forma basis with the financial covenants set forth in
Section 7.11 hereof.

 

(d) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 7.03, (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; or (ii) in an agreement relating to
the sale of a Subsidiary or assets pending such sale, provided that in any such
case the Negative Pledge applies only to the Subsidiary or the assets that are
the subject of such sale.

 

7.02 Investments. The Borrower shall not, and shall not permit any Loan Party or
Subsidiary to, permit the aggregate Investments of the Borrower and its
Subsidiaries in (a) any Person that is not a Wholly-Owned Subsidiary, (b) land
on which no development (other than improvements that are not material and are
temporary in nature) has occurred and for which no development is scheduled in
the following 12 months, (c) non-multifamily property holdings and
(d) mortgages, notes and marketable securities to exceed, in the aggregate, 25%
of Total Asset Value as calculated as of the end of the most recent fiscal
quarter, excluding, for the purposes of the above calculation, the Borrower’s
interest in BRE Property Investors.

 

7.03 Indebtedness. The Borrower shall not, and shall not permit any Loan Party
or Subsidiary to, directly or indirectly create, assume or otherwise become
liable with respect to any Indebtedness (other than Indebtedness owing to the
Borrower), except if, both before and after giving affect thereto, (a) no
Default or Event of Default exists; and (b) the Borrower is in compliance on a
pro forma basis with the financial covenants set forth in Section 7.11 hereof.

 

59



--------------------------------------------------------------------------------

7.04 Fundamental Changes. The Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary to, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a) (i) any Guarantor, Subsidiary or other Person may merge with the Borrower,
provided that the Borrower shall be the continuing or surviving Person, (ii) any
Guarantor, Subsidiary or other Person may merge with a Guarantor provided that a
Guarantor is the continuing or surviving Person, or (iii) any Subsidiary (other
than BRE Property Investors) may merge with any Person, provided, in the case of
any of the foregoing clauses (i), (ii) or (iii): (A) no Default or Event of
Default exists or will exist after the merger; and (B) the Borrower is and will
be after the merger in compliance on a pro forma basis with the financial
covenants set forth in Sections 7.02 and 7.11 hereof and has provided evidence
of such compliance prior to the merger; and (C) such merger will not cause a
Material Adverse Effect; and

 

(b) (i) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;
(ii) any Subsidiary (other than BRE Property Investors) may otherwise Dispose of
all or substantially all of its assets, if, both before and after giving effect
thereto, (A) no Default or Event of Default exists or will exist after the
Disposition; and (B) the Borrower is in compliance on a pro forma basis with the
financial covenants set forth in Section 7.11 hereof and has provided evidence
of such compliance prior to the Disposition; and (C) such Disposition will not
cause a Material Adverse Effect.

 

7.05 Dispositions. The Borrower shall not, and shall not permit any other Loan
Party or Subsidiary to, sell, lease, transfer, encumber or otherwise Dispose of
any Real Property except if, both before and after giving affect thereof, (a) no
Default or Event of Default exists; and (b) the Borrower is in compliance on a
pro forma basis with the financial covenants set forth in Section 7.11 hereof.

 

7.06 Restricted Payments.

 

(a) Neither the Borrower nor BRE Property Investors shall declare or make, or
permit any of their respective Subsidiaries to declare or make, any distribution
of any properties, including cash, rights, obligations, or limited liability
company interests or units, on account of any membership interests or stock, or
purchase, redeem or otherwise acquire for value any of its limited liability
company interests or units or stock, now or hereafter outstanding to any Person
other than the Borrower, BRE Property Investors or a Wholly-Owned Subsidiary,
(all of the foregoing, collectively, “distributions”), except (i) for the
exchange of membership or partnership interests of the Subsidiaries of the
Borrower for common stock of the Borrower; (ii) that if no Default or Event of
Default exists, the Borrower, BRE Property Investors and all such Subsidiaries
may make distributions during any twelve (12) month period in an amount in the
aggregate which does not exceed the greater of 95% of Funds From Operations for
such period or such amount as may be necessary to enable the Borrower to qualify
as a REIT under the Code and to avoid the imposition of income or excise taxes
on the Borrower.

 

(b) During the continuance of any monetary Default or any other Event of
Default: (i) aggregate distributions by the Borrower shall not exceed the
minimum amount that the Borrower must distribute to its shareholders in order to
qualify as a REIT under the Code; and (ii) the Borrower shall not effect any
repurchases of its common or preferred stock.

 

7.07 Change in Nature of Business. The Borrower shall not, and shall not permit
any other Loan Party or Subsidiary to, make any change in the nature of the
business as conducted and as proposed to be conducted as of the date hereof;
provided, however, that the foregoing shall not restrict its development of
related lines of business which are complimentary to the existing core
multifamily ownership and rental operations and such other changes as are
necessary to comply with applicable laws and the Code, and to enable the
Borrower to qualify as a REIT under the Code.

 

60



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. The Borrower shall not, and shall not permit
any other Loan Party or Subsidiary to, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Person as would be obtainable by such Person at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.

 

7.09 Burdensome Agreements. The Borrower shall not, and shall not permit any
other Loan Party or Subsidiary to, enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability (a) of
any Subsidiary to make dividends and distributions to the Borrower or any other
Loan Party or to otherwise transfer property to the Borrower or any other Loan
Party or (b) of any Subsidiary that is an owner of Unencumbered Real Property to
Guarantee the Indebtedness of the Borrower; provided, however, that the
partnership or operating agreement of a Down REIT Subsidiary may contain
Contractual Obligations limiting the payment of dividends or distributions to
the Borrower until preferred distributions are made to the limited partners or
members of such Down REIT Subsidiary that have contributed Real Property in
exchange for their partnership or membership interests.

 

7.10 Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (i) purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose or (ii) fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

 

7.11 Financial Covenants. Each of the following financial requirements shall be
calculated as of the last day of each fiscal quarter, but shall be satisfied at
all times:

 

(a) Minimum Consolidated Tangible Net Worth. The Borrower shall not permit
Consolidated Tangible Net Worth at any time to be less than the sum of
(i) $868,335,350; plus (ii) 85% of Net Offering Proceeds received after
September 30, 2005.

 

(b) Maximum Leverage. The Borrower shall not permit the ratio of Consolidated
Total Liabilities to Total Asset Value as of the end of any fiscal quarter of
Borrower to exceed 0.60:1; provided, however, that if such ratio is greater than
0.60:1 but is less than 0.65:1, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Borrower
shall be deemed to be in compliance with this Section 7.11(b) so long as (1) the
Borrower’s failure to comply with the foregoing covenant is a direct result of a
Loan Party’s acquisition of a portfolio of Real Properties, (2) such acquisition
is otherwise permitted hereunder, (3) the maximum leverage ratio ceases to
exceed 0.60:1 within 180 days following the date the maximum leverage ratio
first exceeded 0.60:1 and (4) the maximum leverage ratio has not exceeded .60:1
at any other time during that current fiscal year.

 

(c) Maximum Secured Indebtedness. The Borrower shall not permit the ratio of
(i) Secured Indebtedness to (ii) Total Asset Value as of the end of any fiscal
quarter of Borrower to exceed 0.30:1.

 

(d) Maximum Unsecured Leverage. The Borrower shall not permit the ratio of
(i) Unencumbered Real Property Value to (ii) total Unsecured Indebtedness as of
the end of any fiscal quarter of Borrower to be less than 1.65:1.

 

61



--------------------------------------------------------------------------------

(e) Minimum Unencumbered Interest Coverage. The Borrower shall not permit the
ratio of (i) Unencumbered Real Property Adjusted NOI to (ii) Consolidated
Interest Expense of the Borrower and its Subsidiaries on Unsecured Indebtedness
as of the end of any fiscal quarter of Borrower times 4 to be less than 1.75:1.

 

(f) Minimum Fixed Charge Coverage. The Borrower shall not permit the ratio of
(i) Consolidated Adjusted EBITDA to (ii) Consolidated Fixed Charges as of the
end of any fiscal quarter of Borrower to be less than 1.50:1.

 

7.12 Development. The Borrower shall not permit the sum of (a) the total
acquisition and development cost incurred to date, plus the total cost required
to complete, all Real Property under Development by Borrower and its
Subsidiaries, plus (b) the Borrower’s pro rata share of the total cost incurred
to date, plus the total cost required to complete, all Real Property under
Development by any Unconsolidated Affiliate, to exceed 20% of Total Asset Value.

 

7.13 Fundamental Changes and REIT Covenants.

 

(a) Except for any such amendment that is required under any requirement of law
imposed by any Governmental Authority or in order for the Borrower to qualify as
a REIT under the Code, the Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary, to amend its Organizational Documents if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 

(b) The Borrower shall not fail to comply in all material respects with all
rules and regulations of the SEC and shall not fail to file all reports required
by the SEC relating to the Borrower’s publicly-held securities.

 

(c) The Borrower shall not cease to have its common stock listed on the New York
Stock Exchange, the American Stock Exchange, or the NASDAQ Stock Exchange.

 

(d) The Borrower shall not cease to qualify as a REIT under the Code.

 

(e) At no time shall BRE Property Investors be taxed as a corporation under the
Code.

 

(f) The Borrower shall not cease to own the majority of the outstanding entity
interests in, and serve as the managing member of, BRE Property Investors.

 

(g) The Loan Parties shall not cease to own the majority of the outstanding
stock, membership interests or other entity interests in, each Guarantor and
each Subsidiary and, with respect to any Guarantor or Subsidiary that is not a
corporation (other than BRE Property Investors), the Loan Parties shall not
cease to serve as the managing member or managing partner of, each such
Guarantor and Subsidiary; provided, however, that notwithstanding the foregoing,
a Loan Party may make a Disposition not otherwise prohibited under this
Agreement that results in such Loan Party ceasing to own the majority of the
outstanding stock, membership interests or other entity interests in any
Guarantor or Subsidiary, with the exception of BRE Property Investors, or which
may result in such Loan Party ceasing to serve as the managing member or
managing partner of, such Guarantor and Subsidiary, with the exception of BRE
Property Investors, as long as (i) no Default or Event of Default exists or will
exist after such Disposition; and (ii) the Borrower is and will be after such
Disposition in compliance on a pro forma basis with the financial covenants set
forth in Section 7.11 hereof and has provided evidence of such compliance prior
to the occurrence of such Disposition, and (iii) such Disposition will not cause
a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

7.14 ERISA Exemptions. The Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder.

 

7.15 Fiscal Year. The Borrower shall not change its fiscal year from that in
effect as of the Closing Date.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, any commitment facility or other fee due hereunder or any
other amount payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or 6.12 or Article VII; or

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the any Loan Party or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by any Loan Party or any Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

63



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h) Judgments. There is entered against (i) any Loan Party, (ii) any Subsidiary,
or (iii) any Controlled Borrower Entity that is a partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Loan Party or Subsidiary is a general partner or joint
venturer: (A) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(B) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (1) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (2) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower, or any Change of Control not otherwise permitted by the terms of this
Agreement with respect to BRE Property Investors or any other Loan Party.

 

64



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

65



--------------------------------------------------------------------------------

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authorization and Action.

 

Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. At the
request of a Lender, the Administrative Agent will forward to such Lender copies
or, where appropriate, originals of the documents delivered to the
Administrative Agent pursuant to this Agreement or the other Loan Documents. The
Administrative Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Administrative
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or any Law. Not in
limitation of the foregoing, the Administrative Agent shall not exercise any
right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Required Lenders (or
all of the Lenders if explicitly required under any provision of this Agreement)
have so directed the Administrative Agent to exercise such right or remedy.

 

9.02 Administrative Agent’s Reliance. Notwithstanding any other provisions of
this Agreement or any other Loan Documents, neither the Administrative Agent nor
any of its directors, officers, agents, employees or counsel shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or any other Loan Document, except for its or their own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Without limiting the
generality of the foregoing, the Administrative Agent: (a) may treat the payee
of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative

 

66



--------------------------------------------------------------------------------

Agent; (b) may consult with legal counsel (including its own counsel or counsel
for the Borrower or any other Loan Party), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrower or other Persons
(except for the delivery to it of any certificate or document specifically
required to be delivered to it pursuant to Section 4.01) or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.

 

9.03 Notice of Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Administrative
Agent) becomes aware of any Default or Event of Default, it shall promptly send
to the Administrative Agent such a “notice of default.” Further, if the
Administrative Agent receives such a “notice of default”, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

9.04 Wachovia as Lender.

 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wachovia in each
case in its individual capacity. Wachovia and its affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with, the Borrower, any other Loan
Party or any other affiliate thereof as if it were any other bank and without
any duty to account therefor to the other Lenders. Further, the Administrative
Agent and any affiliate may accept fees and other consideration from the
Borrower for services in connection with this Agreement and otherwise without
having to account for the same to the other Lenders. The Lenders acknowledge
that, pursuant to such activities, Wachovia or its affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

9.05 Approvals of Lenders. All communications from the Administrative Agent to
any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe

 

67



--------------------------------------------------------------------------------

the matter or issue to be resolved, (c) shall include, if reasonably requested
by such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Administrative
Agent by the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Administrative Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication. Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Administrative Agent that it specifically
objects to the recommendation or determination of the Administrative Agent
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

9.06 Lender Credit Decision, Etc. Each Lender expressly acknowledges and agrees
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Administrative Agent, any other Lender or counsel to
the Administrative Agent, or any of their respective officers, directors,
employees and agents, and based on the financial statements of the Borrower, the
Subsidiaries or any other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, the Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent, or any of
its officers, directors, employees, agents, attorneys-in-fact or other
affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.

 

9.07 Indemnification of Administrative Agent. Each Lender agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so) pro rata in accordance
with such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses, or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a Lender) in any way relating to or arising out of the Loan Documents,
any transaction contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the

 

68



--------------------------------------------------------------------------------

Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment or if the
Administrative Agent fails to follow the written direction of the Required
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Administrative Agent following the advice of counsel to
the Administrative Agent of which advice the Lenders have received notice.
Without limiting the generality of the foregoing but subject to the preceding
proviso, each Lender agrees to reimburse the Administrative Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the
Administrative Agent’s own choosing) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent, and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

9.08 Successor Administrative Agent. The Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and the Borrower. The Administrative Agent may be removed
as Administrative Agent under the Loan Documents for good cause by all of the
Lenders (other than the Lender then acting as Administrative Agent) upon
30-days’ prior written notice to the Administrative Agent. Upon any such
resignation or removal, the Required Lenders (other than the Lender then acting
as Administrative Agent, in the case of the removal of the Administrative Agent
under the immediately preceding sentence) shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the resigning
Administrative Agent’s giving of notice of resignation or the Lenders’ removal
of the resigning Administrative Agent, then the resigning or removed
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. Such
successor Administrative Agent or the Borrower shall arrange to be issued
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Administrative Agent, in either case, to replace or otherwise secure
the obligations of the current Administrative Agent with respect to such Letters
of Credit. After any Administrative Agent’s

 

69



--------------------------------------------------------------------------------

resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.

 

9.09 Titled Agents. Each of the Titled Agents in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, or for
any duties as an agent hereunder for the Lenders. The titles of “Joint Lead
Arranger”, “Joint Book Manager”, “Syndication Agent” and “Co-Documentation
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, the Borrower or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i) and (j), 2.09, 2.10 and
10.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty upon the occurrence of the events described in
Section 6.12(b) hereof. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.11.

 

70



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(g) other than as provided in Section 9.11, release any Guarantor from the
Guaranty without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall

 

71



--------------------------------------------------------------------------------

have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

10.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified on its signature page hereto or the
applicable Assignment and Assumption, as the case may be, or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent, the L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. The Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any

 

72



--------------------------------------------------------------------------------

other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented costs and
expenses incurred in connection with the development, due diligence,
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and costs and expenses in connection with the use of SyndTrak Online,
IntraLinks, Inc. or other similar information transmission systems in connection
with the Loan Documents, or (b) to pay or reimburse the Administrative Agent for
all costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law or during
the existence of an Event of Default), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges (to the extent applicable) and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party, any Subsidiary or any
Unconsolidated Affiliate, or any Environmental Liability related in any way to
any Loan Party, any Subsidiary or any Unconsolidated Affiliate (provided,
however, that the

 

73



--------------------------------------------------------------------------------

Borrower’s shall have no indemnification obligation to an Indemnitee under this
clause (c) with respect to any property currently or formerly owned or operated
by any Unconsolidated Affiliate or any Environmental Liability related to any
Unconsolidated Affiliate if such Indemnitee has any Indebtedness outstanding to
such Unconsolidated Affiliate outside of this Agreement and if such Indemnitee’s
claim for indemnification arises in connection with such other Indebtedness and
not the Indebtedness arising under this Agreement), (d) any civil penalty or
fine assessed by the OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any other Subsidiary or Unconsolidated
Affiliate that violates a sanction enforced by the OFAC or (e) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) or (i) of this Section, or (iv) to an SPC in accordance with
the provisions of subsection (h) of this Section (and any

 

74



--------------------------------------------------------------------------------

other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund (as defined in subsection (g) of this
Section) with respect to a Lender, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans; (iii) any
assignment of a Commitment must be approved (each such approval not to be
unreasonably withheld or delayed) by the Administrative Agent, the L/C Issuer
and the Swing Line Lender unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

75



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that is
approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

76



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Sections 3.01 and 3.04), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Committed
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

 

(i) Notwithstanding anything to the contrary contained herein, if at any time
Administrative Agent assigns all of its Commitment and Loans pursuant to
subsection (b) above, it may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder, as long as such
Lender so appointed by the Borrower is willing, in its sole discretion, to
accept such appointment; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of the Administrative
Agent as L/C Issuer or Swing Line Lender, as the case may be. If the
Administrative Agent resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(c)). If the Administrative Agent resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c).

 

10.08 Confidentiality. The Administrative Agent and each Lender shall use
reasonable efforts to assure that information about the Borrower, the other Loan
Parties and other Subsidiaries, and the properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender pursuant to the provisions
of this Agreement or any other Loan Document, is used only for the purposes of
this Agreement and the other Loan Documents and shall not be divulged to any
Person other than the Administrative Agent, the

 

77



--------------------------------------------------------------------------------

Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Loan Documents and other
transactions between the Administrative Agent or such Lender, as applicable, and
the Borrower, but in any event the Administrative Agent and the Lenders may make
disclosure: (a) to any of their respective affiliates (provided they shall agree
to keep such information confidential in accordance with the terms of this
Section 10.08); (b) as reasonably requested by any potential or actual Eligible
Assignee, Participant or other transferee in connection with the contemplated
transfer of any Commitment or participations therein as permitted hereunder
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings or as otherwise required by law; (d) to
the Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Administrative Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; (f) to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency (provided they shall agree to
keep such information confidential in accordance with the terms of this
Section); and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.

 

10.09 Set-off. Subject to Section 2.14 and in addition to any rights now or
hereafter granted under law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each affiliate
of the Administrative Agent or any Lender, and each Participant, at any time
while an Event of Default exists, without prior notice to the Borrower or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender, an affiliate of a Lender or Participant subject to receipt of the
prior written consent of the Administrative Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
any such affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 8.02, and although such
obligations shall be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate,

 

78



--------------------------------------------------------------------------------

allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15 Tax Forms. (a) (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent (who will deliver a copy of the same to the
Borrower), prior to receipt of any payment subject to withholding under the Code
(or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. In addition, a Foreign Lender claiming
the exemption under the so-called “portfolio interest exemption” shall also
provide a statement that such lender is eligible for a complete exemption under
Section 871(h) or 881(c) of the Code (including certificate that it is not a
“bank”). Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or

 

79



--------------------------------------------------------------------------------

reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.

 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(iv) The Administrative Agent may withhold any Taxes required to be deducted and
withheld from any payment under any of the Loan Documents.

 

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

 

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of

 

80



--------------------------------------------------------------------------------

the Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

 

10.16 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN ANY FEDERAL DISTRICT COURT AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18 Patriot Act. The Lenders and the Agent each hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower and the other Loan Parties,
which information includes the name and address of the Borrower and the other
Loan Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with such Act.

 

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BRE PROPERTIES, INC.

By:

  /s/    EDWARD F. LANGE, JR.        

Name:

  Edward F. Lange Jr.

Title:

  Executive Vice President, Chief Financial
Officer and Secretary

 

1



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Lender, Administrative Agent, Swing Line Lender and L/C Issuer

By:

  /s/    CATHY A. CASEY        

Name:

  Cathy A. Casey

Title:

  Director COMMITMENT AMOUNT: $60,000,000.00 Lending Office (all Types of
Loans):

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn: Rex E. Rudy

Telephone: (704) 383-6506

Telecopy: (704) 383-6205

 

2



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

By:

  /s/    BRUCE FERGUSON        

Name:

  Bruce Ferguson

Title:

  Managing Director COMMITMENT AMOUNT: $60,000,000.00 Lending Office (all Types
of Loans):

101 Park Avenue – 12th floor

New York, NY 10178

Attn: Julie Strechenko

Telephone: (212) 401-1401

Telecopy: (212) 401-1494

 

3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

  /s/    THOMAS R. SULLIVAN        

Name:

  Thomas R. Sullivan

Title:

  Vice President COMMITMENT AMOUNT: $50,000,000.00 Lending Office (all Types of
Loans):

901 Main Street

Dallas, TX 75202-3714

Attn: Sharon M. Tolin

Telephone: (214) 209-0203

Telecopy: (214) 290-9645

 

4



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

By:

  /s/    DAVID GOLDMAN        

Name:

  David Goldman

Title:

  President

By:

  /s/    KERSTIN MICKE        

Name:

  Kerstin Micke

Title:

  Assistant Vice President COMMITMENT AMOUNT: $50,000,000.00 Lending Office (all
Types of Loans):

2 World Financial Center

New York, NY 10291-1050

Attn: Victoria Montero and Michael Young

Telephone: (212) 266-7441

Telecopy: (212) 266-7772

 

5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

  /s/    SUSAN M. TATE        

Name:

  Susan M. Tate

Title:

  Vice President COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of
Loans):

707 Travis Street, 6th Floor North

Houston, TX 77002

Attn: Susan M. Tate

Telephone: (713) 216-1511

Telecopy: (713) 216-2391

 

6



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By:

  /s/    DANIEL STEGEMOELLER        

Name:

  Daniel Stegemoeller

Title:

  Senior Banker COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of
Loans):

1200 Abernathy Road, N.E., Suite 1550

Atlanta, GA 30328

Attn: Oved Amram

Telephone: (770) 510-2125

Telecopy: (770) 510-2195

 

7



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:

  /s/    CHRIS OSBORN        

Name:

  Chris Osborn

Title:

  Managing Director

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

600 Peachtree St., N.E.

Atlanta, GA 30308

Attn: Lisa Fraser

Telephone: (404) 877-1522

Telecopy: (404) 888-8998

 

8



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By:

  /s/    RICHARD L. TAVROW        

Name:

  Richard L. Travrow

Title:

  Director

By:

  /s/    IRJA R. OTSA        

Name:

  Irja R. Otsa

Title:

  Associate Director

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, CT 06901

Attn: Anthony Finocchi

Telephone: (203) 719-3377

Telecopy: (203) 719-3888

 

9



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

  /s/    KAREN KENNEDY        

Name:

  Karen Kennedy

Title:

  Vice President

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

Firstside Center, 500 First Avenue

Pittsburgh, PA 15219

Attn: April Atwater

Telephone: (412) 768-7635

Telecopy: (412) 768-4586

 

10



--------------------------------------------------------------------------------

MORGAN STANLEY BANK

By:

  /s/    DANIEL TWENGE        

Name:

  Daniel Twenge

Title:

  Vice President

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

One Pierrepont Plaza, 7th floor,

300 Cadman Plaza West

Brooklyn, NY 11201

Attn: Erma Dell’Aquila and Edward Henley

Telephone: (718) 754 7286

Telecopy: (718) 754-7249

 

11



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA N.A.

By:

  /s/    GARY L. ROBERTS        

Name:

  Gary L. Roberts

Title:

  Vice President

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

18300 Von Karman Avenue

Irvine, CA 92612

Attn: Rex E. Rudy

Telephone: (949) 583-2668

Telecopy: (949) 583-7123

 

12



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK

By:

  /s/    NOEL PURCELL        

Name:

  Noel Purcell

Title:

  Senior Vice President

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

1800 Plaza Ten, Harborside Financial Center

Jersey City, NJ 07311

Attn: Frank Lehaf

Telephone: (201) 626-9303

Telecopy: (201) 626-9941

 

13



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:

  /s/    MASAKAZU HASEGAWA        

Name:

  Masakazu Hasegawa

Title:

  Joint General Manager

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

277 Park Avenue

New York, NY 10172

Attn: Connie Tsoi

Telephone: (212) 224-4332

Telecopy: (212) 224-4391

 

14



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:

  /s/    JIM ROLISON        

Name:

  Jim Rolison

Title:

  Director

By:

  /s/    LINDA WANG        

Name:

  Linda Wang

Title:

  Vice President

 

COMMITMENT AMOUNT: $38,000,000.00 Lending Office (all Types of Loans):

90 Hudson Street

Jersey City, NJ 09302

Attn: Deirdre Wall

Telephone: (201) 593-2170

Telecopy: (201) 593-2310

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                             ,             

 

To: Wachovia Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January
        , 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BRE Properties, Inc., a
Maryland corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wachovia Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

  The undersigned hereby requests (select one):

 

¨    A Borrowing of Committed Loans         ¨    A conversion or continuation of
Loans

 

  1. On                                         
                                                              (a Business Day).

 

  2. In the amount of $                                        
                    .

 

  3. Comprised of                                         
                            .

                                         [Type of Committed Loan requested]

 

  4. For Eurodollar Rate Committed Loans: with an Interest Period of
             months/week.

 

The Borrower hereby certifies to the Administrative Agent and the Lenders as of
the date hereof, as of the date of such Credit Extension and after making such
Credit Extension that (a) the Committed Borrowing requested herein complies with
the proviso to the first sentence of Section 2.01 of the Agreement, (b) the
representations and warranties of each Loan Party contained in the Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection with the Agreement or any other Loan Document, are
true and correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing, or would result from such proposed Credit Extension.

 

BRE PROPERTIES, INC.

By:    

Name: 

   

Title:

   

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

 

FORM OF BID REQUEST

 

To: Wachovia Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January
        , 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BRE Properties, Inc., a
Maryland corporation (the “Borrower”), the Lenders from time to time party
thereto, Wachovia Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The Lenders are invited to make Bid Loans:

 

  1. On                                         
                                                              (a Business Day).

 

  2. In an aggregate amount not exceeding
$                                                              (with any
sublimits set forth below).

 

  3. Comprised of (select one):

 

¨    Bid Loans based on an Absolute Rate         ¨    Bid Loans based on
Eurodollar Rate

 

Bid Loan No.

--------------------------------------------------------------------------------

  

Interest Period

requested

--------------------------------------------------------------------------------

  

Maximum principal

amount requested

--------------------------------------------------------------------------------

1

  

______ days/mos

   $______________________

2

  

______ days/mos

   $______________________

3

  

______ days/mos

   $______________________

 

  4. The Borrower’s Debt Rating as of the date hereof is:

 

S&P:                     

Moody’s                     

 

5. After giving effect to the Bid Loan’s requested herein, the total amount of
Bid Loans outstanding shall be $                     [must not be in excess of
the Bid Loan Sublimit].

 

The Borrower hereby certifies to the Administrative Agent and the Lenders as of
the date hereof, as of the date of such Bid Loan and after making such Bid Loan
that (a) the Bid Borrowing requested herein complies with the proviso to the
first sentence of Section 2.03(a) of the Agreement, (b) the representations and
warranties of each Loan Party contained in the Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Agreement or any other Loan Document, are true and
correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and

 

B-1 – 1

Form of Bid Request



--------------------------------------------------------------------------------

correct as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing, or would result from such proposed Bid Borrowing.

 

The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.

 

BRE PROPERTIES, INC.

By:    

Name: 

   

Title:

   

 

B-1 – 2

Form of Bid Request



--------------------------------------------------------------------------------

Exhibit B-2

 

FORM OF COMPETITIVE BID

 

                            ,             

 

To: Wachovia Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January
        , 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BRE Properties, Inc., a
Maryland corporation (the “Borrower”), the Lenders from time to time party
thereto, Wachovia Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

In response to the Bid Request dated                                         ,
            , the undersigned offers to make the following Bid Loan(s):

 

  1. Borrowing date:                                         
                             (a Business Day).

 

  2. In an aggregate amount not exceeding $
                                         (with any sublimits set forth below).

 

  3. Comprised of:

 

Bid Loan No.

--------------------------------------------------------------------------------

  

Interest Period

offered

--------------------------------------------------------------------------------

   Bid Maximum


--------------------------------------------------------------------------------

  

Absolute Rate Bid or
Eurodollar Margin Bid*

--------------------------------------------------------------------------------

1

   ______ days/mos    $ ___________________    (-+)__________%

2

   ______ days/mos    $ ___________________    (-+)__________%

3

   ______ days/mos    $ ___________________    (-+)__________%

 

Contact Person: ______________________

   Telephone: ______________________

 

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligate[s] the undersigned to make the Bid Loan(s) for which any
offer(s) [is/are] accepted, in whole or in part.

 

[LENDER] By:    

Name: 

   

Title:

   

--------------------------------------------------------------------------------

* Expressed in multiples of 1/100th of 1%.

 

B-2 – 1

Form of Competitive Bid



--------------------------------------------------------------------------------

************************************************************************

 

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT

ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

 

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

--------------------------------------------------------------------------------

   Principal Amount Accepted


--------------------------------------------------------------------------------

     $        $        $  

 

The Borrower hereby certifies to the Administrative Agent and the Lenders as of
the date hereof, as of the date of such Bid Loan and after making such Bid Loan
that (a) the Bid Borrowing requested herein complies with the proviso to the
first sentence of Section 2.03(a) of the Agreement, (b) the representations and
warranties of each Loan Party contained in the Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Agreement or any other Loan Document, are true and
correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing, or would result from such proposed Bid Borrowing.

 

BRE PROPERTIES, INC. By:     Name:      Title:    

Date:

   

 

B-2 – 2

Form of Competitive Bid



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                             ,             

 

To: Wachovia Bank, National Association, as Swing Line Lender

Wachovia Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January
        , 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BRE Properties, Inc., a
Maryland corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wachovia Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                                                       (a
Business Day).

 

  2. In the amount of $                                        .

 

The Borrower hereby certifies to the Administrative Agent, the Swing Line Lender
and the Lenders as of the date hereof, as of the date of such Swing Line Loan
and after making such Swing Line Loan that (a) the Swing Line Borrowing
requested herein complies with the requirements of the proviso to the first
sentence of Section 2.05(a) of the Agreement, (b) the representations and
warranties of each Loan Party contained in the Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Agreement or any other Loan Document, are true and
correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing, or would result from such proposed Swing Line
Borrowing.

 

BRE PROPERTIES, INC.

By:    

Name: 

   

Title:

   

 

C-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTE

 

$                        January             , 2006

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of January         , 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Wachovia Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of each
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note. No failure to exercise, and no delay in exercising any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights. Time is of the essence for this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.

 

BRE PROPERTIES, INC.

By:    

Name:

   

Title:

   

 

D - 1

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date


--------------------------------------------------------------------------------

   Type of Loan
Made


--------------------------------------------------------------------------------

   Amount of
Loan Made


--------------------------------------------------------------------------------

   End of
Interest
Period


--------------------------------------------------------------------------------

   Amount of
Principal or
Interest Paid
This Date


--------------------------------------------------------------------------------

   Outstanding
Principal
Balance This
Date


--------------------------------------------------------------------------------

   Notation
Made By


--------------------------------------------------------------------------------

__________    __________    __________    __________    __________    __________
   __________ __________    __________    __________    __________    __________
   __________    __________ __________    __________    __________    __________
   __________    __________    __________ __________    __________    __________
   __________    __________    __________    __________ __________    __________
   __________    __________    __________    __________    __________ __________
   __________    __________    __________    __________    __________   
__________ __________    __________    __________    __________    __________   
__________    __________ __________    __________    __________    __________   
__________    __________    __________ __________    __________    __________   
__________    __________    __________    __________ __________    __________   
__________    __________    __________    __________    __________ __________   
__________    __________    __________    __________    __________    __________
__________    __________    __________    __________    __________    __________
   __________ __________    __________    __________    __________    __________
   __________    __________ __________    __________    __________    __________
   __________    __________    __________ __________    __________    __________
   __________    __________    __________    __________ __________    __________
   __________    __________    __________    __________    __________ __________
   __________    __________    __________    __________    __________   
__________ __________    __________    __________    __________    __________   
__________    __________ __________    __________    __________    __________   
__________    __________    __________

 

D - 2

Form of Note



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                    

 

To: Wachovia Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January
            , 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BRE Properties, Inc., a
Maryland corporation (the “Borrower”), the Lenders from time to time party
thereto, and Wachovia Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. Attached hereto as Schedule I are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and the Guarantors during the accounting period covered by the attached
financial statements.

 

3. A review of the activities of the Borrower and the Guarantors during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and such review has not
disclosed the existence during such accounting period, and the undersigned does
not have knowledge of the existence, as of the date hereof, of any condition or
event constituting a Default or Event of Default [except as set forth on
Attachment A hereto, which accurately describes the nature of the conditions or
events that constitute Defaults or Events of Default and the actions which the
Borrower is taking/planning to take with respect to such conditions or events].

 

4. The representations and warranties of the Borrower contained in the
Agreement, or which are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and

 

E - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5. As of the date hereof (a) the Total Outstandings do not exceed the Aggregate
Commitments and (b) the aggregate Outstanding Amount of Bid Loans does not
exceed the Bid Loan Sublimit.

 

6. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

BRE PROPERTIES, INC.

By:    

Name:

   

Title:

   

 

E - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.06 — Restricted Payments.

 

A. Funds from Operations for the past 12 months at Statement Date:

   $ _____________

1. net income (calculated in accordance with GAAP):

   $ _____________

2. gains or losses from debt restructuring and sales of depreciated property:

   $ _____________

3. real estate depreciation and amortization (excluding amortization of deferred
financing costs):

   $ _____________

4. adjustments for unconsolidated partnerships and joint ventures (calculated to
reflect funds from operations on the same basis):

   $ _____________

5. Funds from Operations (Line I.A.l minus Line I.A.2 plus Line I.A.3 plus Line
I.A.4):

   $ _____________

B. Minimum amount of distributions necessary to maintain REIT Status (if amount
is greater than 95% of Line I.A.5, provide separate worksheet with accompanying
details):

   $ _____________

E. Maximum distributions for preceding 12-month period, if no Default or Event
of Default exists (greater of (i) 95% of Line I.A.5, or (ii) Line I.B,):

   $ _____________

E. Maximum distributions for preceding 12-month period, if Default or Event of
Default exists (Line I.B):

   $ _____________

 

II Section 7.11(a) — Consolidated Tangible Net Worth.

 

A. Consolidated Tangible Net Worth at Statement Date:

      

1. Shareholders’ Equity exclusive of minority interests:

   $ _____________

2. Less Intangible Assets:

   $ _____________

3. Consolidated Tangible Net Worth (Line II.A1 minus Line II.A.2):

   $ _____________

B. 85% of Net Offering Proceeds after September 30, 2005:

   $ _____________

C. Minimum required Consolidated Tangible Net Worth (Line II.B plus
$____________________):

   $ _____________

D. Excess (deficient) for covenant compliance (Line II.A.3 minus Line II.C.):

   $ _____________

 

E - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

III. Section 7.11 (b) — Maximum Leverage Ratio.

 

A. Consolidated Total Liabilities at Statement Date:

      

1. all Recourse and Non-Recourse Indebtedness at Statement Date (whether or not
a liability on the balance sheet):

   $ _____________

2. all other liabilities on the balance sheet at Statement Date:

   $ _____________

3. all Off-Balance Sheet Liabilities at Statement Date:

   $ _____________

4. all Recourse Indebtedness of any Guarantor or Subsidiary Guaranteed by
Borrower or any Guarantor or recourse to Borrower or any Guarantor at Statement
Date:

   $ _____________

5. to the extent not included in Line III.A.4, Borrower’s pro rata share of the
Indebtedness of any Guarantor or Subsidiary:

   $ _____________

6. Consolidated Total Liabilities (Line III.A1, plus Line III.A.2, plus Line
III.A.3, plus Line III.A.4, plus Line III. A.5):

   $ _____________

B. Total Asset Value at Statement Date:

      

1. the annualized Adjusted NOI for the most recent fiscal quarter, capitalized
at the Capitalization Rate, for each Completed and Stabilized Real Property
owned for one or more fiscal quarters:

   $ _____________

2. the acquisition cost (in accordance with GAAP) of any Real Property that has
been acquired by the Borrower or a Subsidiary during the prior six fiscal
quarters just ended:

   $ _____________

3. the lower of the acquisition cost or book value of any other Real Property
under Development:

   $ _____________

4. the book value (net of any applicable reserves) of all other tangible assets
as shown on its most recent quarterly financial statements prepared on a
consolidated basis in accordance with GAAP:

   $ _____________

5. the Borrower’s pro rata share of all items referred to in Line III.B.1, Line
III.B.2 and Line III.B.3 owned by any Unconsolidated Affiliate:

   $ _____________

6. Total Asset Value (Line III.13.1, plus Line III.B.2, plus Line 11I.13.3, plus
Line III.B.4, plus Line III.B.5, minus any Development or Investment which is
held by the Borrower or any Subsidiary in violation of Section 7.02, 7.12 or any
other applicable provision of the Credit Agreement):

   $ _____________

C. Leverage Ratio at Statement Date (Line III.A.6 to Line III.B.6):

     ____:1

D.: Maximum Permitted (provided, however, that if such ratio is greater than
0.60:1 but is less than 0.65:1, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Borrower
shall be deemed to be in compliance with Section 7.11(b) so long as (1) the
Borrower’s failure to comply with the foregoing covenant is a direct result of a
Loan Party’s acquisition of a portfolio of Real Properties (a description of
which shall be attached hereto), (2) such acquisition is otherwise permitted
hereunder, (3) the maximum leverage ratio ceases to exceed 0.60:1 within 180
days following the date the maximum leverage ratio first exceeded 0.60:1 and
(4) the maximum leverage ratio has not exceeded .60:1 at any other time during
that current fiscal year):

     0.60:1

 

E - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.   Section 7.11 (c) — Maximum Secured Indebtedness.

    

A.     Secured Indebtedness at Statement Date:

   $                    

B.     Total Asset Value at Statement Date (Line III.B.6 above):

   $                    

C.     Ratio of Secured Indebtedness to Total Asset Value at Statement Date
(Line IV.A to Line IV.B.):

           :1

D.     Maximum Permitted:

   0.30:1

V.     Section 7.11 (d) — Maximum Unsecured Leverage.

    

A.     Unencumbered Real Property Value for all Unencumbered Real Property owned
by Borrower or any Guarantor at Statement Date

    

1.      the annualized Unencumbered Real Property Adjusted NOI for the most
recent fiscal quarter, capitalized at the Capitalization Rate for any Completed
and Stabilized Real Property owned by the Borrower and the Subsidiaries for one
or more fiscal quarters, capitalized at the Capitalization Rate:

   $                    

2.      the acquisition cost (in accordance with GAAP) of any Unencumbered Real
Property that has been acquired by the Borrower or a Subsidiary during the prior
six fiscal quarters just ended:

   $                    

3.      the lower of the acquisition cost or book value of any other
Unencumbered Real Property that is a Development Property (provided that, the
value of Unencumbered Real Properties included here may not comprise more than
20% of the Unencumbered Real Property Value):

   $                    

4.      Unencumbered Real Property Value for all Unencumbered Real Property
owned by Borrower or any Guarantor at Statement Date (Line V.A.1., plus Line
V.A.2., plus Line V.A.3):

   $                    

B.     Unsecured Indebtedness at Statement Date:

   $                    

C.     Ratio of Unencumbered Real Property Value to Unsecured Indebtedness at
Statement Date (Line V.A.4 to Line V.B.):

           :1

D.:    Minimum Permitted:

   1.65:1

VI.   Section 7.11 (e) — Minimum Unencumbered Interest Coverage.

    

A.     Annualized Unencumbered Real Property Adjusted NOI for all Unencumbered
Real Property owned by Borrower or any Guarantor for fiscal quarter ending on
Statement Date:

   $                    

 

E - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

B.     Consolidated Interest Expense on Unsecured Indebtedness for fiscal
quarter ending on Statement Date $___________ times 4:

   $                    

C.     Ratio of Unencumbered Real Property Adjusted NOI to Consolidated Interest
Expense on Unsecured Indebtedness for fiscal quarter ending on Statement Date
(Line VI.A to Line VI.B.):

           :1

D.:    Minimum Permitted:

   1.75:`1

VII. Section 7.11 (f) — Minimum Fixed Charge Coverage.

    

A.     Consolidated Adjusted EBITDA for fiscal quarter ending on Statement Date
(without double counting any item:

    

1.      Consolidated Net Income for such fiscal quarter:

   $                    

2.      to the extent deducted in calculating Consolidated Net Income, interest
expense for such fiscal quarter:

   $                    

3.      to the extent deducted in calculating Consolidated Net Income, provision
for income taxes for such fiscal quarter:

   $                    

4.      to the extent deducted in calculating Consolidated Net Income,
depreciation expenses for such fiscal quarter:

   $                    

5.      to the extent deducted in calculating Consolidated Net Income,
amortization expenses for intangibles for such fiscal quarter:

   $                    

6.      to the extent deducted in calculating Consolidated Net Income, losses
from extraordinary items or asset sales for such fiscal quarter:

   $                    

7.      all non-cash items increasing Consolidated Net Income for such fiscal
quarter:

   $                    

8.      number of apartment units for such fiscal quarter                     
multiplied by $62.50 (without duplication to the extent that capital
expenditures have already been included in operating expenses in calculating
Consolidated Net Income):

   $                    

9.      gains from extraordinary items and asset sales for such fiscal quarter:

   $                    

10.    the portion of Consolidated Net Income attributable to minority
interests:

   $                    

11.    Consolidated Adjusted EBITDA (Line VILA.1, plus Line VII.A.2, plus Line
VII.A. 3, plus Line VII.A.4, plus Line VII.A.5, plus Line VII.A.6, minus Line
VII.A.7, minus Line VII.A.8, minus Line VII.A.9, minus Line VII.A.10):

   $                    

B.     Consolidated Fixed Charges for fiscal quarter ending on Statement Date:

    

1.      Consolidated Interest Expense for such fiscal quarter:

   $                    

2.      scheduled or required principal amortization for such fiscal quarter
(excluding any balloon payment due at maturity):

   $                    

 

E - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

3.      all dividends accrued for the such fiscal quarter (whether or not
declared or paid):

   $                    

4.      Consolidated Fixed Charges (Line VII.B.1, plus Line VII.B.2, plus Line
VII.B.3):

   $                    

C.     Ratio of Consolidated Adjusted EBITDA to Consolidated Fixed Charges for
fiscal quarter ending on Statement Date (Line VILA.11 to Line VII.B.4):

           :1

D.:    Minimum Permitted:

   1.50:1

VIII. Section 7.12 — Development.

    

A.     Acquisition Cost of Real Property Under Development.

    

1.      total acquisition and development cost of all Real Property of the
Borrower and its Subsidiaries under Development for the period beginning on the
Closing Date and ending on the Statement Date:

   $                    

2.      total cost required to complete all Real Property of the Borrower and
its Subsidiaries under Development as of the Statement Date:

   $                    

3.      Borrower’s pro rata share of the total acquisition and development cost
of all Real Property under Development by any Unconsolidated Affiliate for the
period beginning on the Closing Date and ending on the Statement Date:

   $                    

4.      Borrower’s pro rata share of the total cost to complete all Real
Property under Development by any Unconsolidated Affiliate as of the Statement
Date:

   $                    

5.      total acquisition cost of Real Property under Development as of the
Statement Date (Line VIII.A.1, plus Line VIII.A.2, plus Line VIII.A. 3, plus
Line VIII.A.4):

   $                    

B.     Total Asset Value (Line III.B.6 above):

   $                    

C.     Maximum total acquisition cost of Real Property Under Development (20% of
Line VIII.B.):

   $                    

D.     Excess (deficient) for covenant compliance (Line VIII.A.5 minus Line
VIII.C.):

   $                    

IX.   Section 7.02 — Investments.

    

A.     Restricted Investments.

    

1.      Investments in any Person that is not a Wholly Owned Subsidiary:

   $                    

 

E - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

2.      Investments in land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled to occur in the following 12 months:

   $                    

3.      Investments in non-multifamily property holdings:

   $                    

4.      Investments in mortgages, notes and marketable securities:

   $                    

5.      Total Investments as of the Statement Date (Line IX.A.1, plus Line
IX.A.2, plus Line IX.A. 3, plus Line IX.A.4):

   $                    

B.     Total Asset Value (Line III.B.6 above):

   $                    

C.     Maximum total acquisition cost of Real Property Under Development (25% of
Line IX.B.):

   $                    

D.     Excess (deficient) for covenant compliance (Line IX.A.5 minus Line
IX.C.):

   $                    

 

E - 8

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement described below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent, permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                                                  

 

2. Assignee:                                                                  
[and is an Affiliate/Approved Fund of [identify Lender]1

 

3. Borrower(s): BRE Properties, Inc., a Maryland corporation

 

4. Administrative Agent: Wachovia Bank, National Association, as the
administrative agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of January     , 2006, among BRE
Properties, Inc., the Lenders parties thereto, and Wachovia Bank, National
Association, as Administrative Agent, and the other agents parties thereto.

 

--------------------------------------------------------------------------------

1 Select as applicable.

 

F - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility
Assigned


--------------------------------------------------------------------------------

   

Aggregate
Amount of

Commitment/
Loans

for all Lenders*

--------------------------------------------------------------------------------

 

Amount of

Commitment/
Loans

Assigned*

--------------------------------------------------------------------------------

 

Percentage

Assigned of

Commitment/
Loans2

--------------------------------------------------------------------------------

__________ 3   $                        $                       
                    % __________     $                        $
                                           % __________     $
                       $                                            %

 

[7. Trade Date:                                         
                                                     ]4

 

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

     

ASSIGNEE

[NAME OF ASSIGNOR]

      [NAME OF ASSIGNEE]

By:

         

By:

   

Title:

         

Title:

   

 

Consented to and Accepted:

     

Consented to:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent       BRE PROPERTIES, INC.5

By:

         

By:

   

Title:

         

Title:

   

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

 

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

5 To be added only if no Event of Default has occurred and is continuing.

 

F - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO FORM OF ASSIGNMENT AND ASSUMPTION

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3. Miscellaneous. The Assignee makes and confirms to the Administrative Agent,
the Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under

 

F - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Article IX of the Credit Agreement. Except as expressly provided in the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower or any other
Loan Party or to notify the Assignee of any Default or Event of Default. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder. The Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto.

 

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of                     , 20      , is
made by                                         
                                                                             ,a
                                                                             
corporation (the “Guarantor”), in favor of the Lenders party to the Credit
Agreement referred to below and Wachovia Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), letter of
credit issuer (in such capacity, the “L/C Issuer”) and swingline lender (in such
capacity, the “Swingline Lender”).

 

A. BRE PROPERTIES, INC., a Maryland corporation (the “Company”), the Lenders
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), the L/C Issuer, the Swing Line Lender and the Administrative Agent
are parties to a Credit Agreement, dated as of January         , 2006 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”).

 

B. It is a condition precedent to the Borrowings and issuances of Letters of
Credit under the Credit Agreement that the Guarantor guarantee the indebtedness
and other obligations of the Company to the Guaranteed Parties under or in
connection with the Credit Agreement as set forth herein. The Guarantor, as a
Subsidiary or Affiliate of the Company, will derive substantial direct and
indirect benefits from the making of the Loans to, and issuances of Letters of
Credit for the account of, the Company pursuant to the Credit Agreement (which
benefits are hereby acknowledged by the Guarantor).

 

NOW THEREFORE, to induce the Administrative Agent, the L/C Issuer, the Swingline
Lender and the Lenders to enter into the Credit Agreement, and in consideration
thereof, the Guarantor hereby agrees as follows:

 

SECTION 1 Definitions; Interpretation.

 

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.),

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent, the L/C Issuer, the
Swingline Lender and the Lenders.

 

“Guarantor Documents” means this Guaranty, all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of

 

1



--------------------------------------------------------------------------------

debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in either case undertaken under Debtor Relief Laws.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Subordinated Debt” has the meaning set forth in Section 7(a).

 

“Subordinated Debt Payments” has the meaning set forth in Section 7(b).

 

(c) Interpretation. The rules of interpretation set forth in Sections 1.02 to
1.07 of the Credit Agreement shall be applicable to this Guaranty and are
incorporated herein by this reference.

 

SECTION 2 Guaranty.

 

(a) Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees to
the Guaranteed Parties, and their respective successors, endorsees, transferees
and assigns, the full and prompt payment when due (whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise) and
performance of the indebtedness, liabilities and other obligations of the
Company to the Guaranteed Parties under or in connection with the Credit
Agreement, the Notes and the other Loan Documents, including all unpaid
principal of the Loans, all amounts owing in respect of the L/C Obligations, all
interest accrued thereon, all fees due under the Credit Agreement, all
indemnification obligations of the Company under or in connection with the
Credit Agreement, the Notes and the other Loan Documents, all other amounts
payable by the Company to the Guaranteed Parties thereunder or in connection
therewith and any other Obligations of the Company. The terms “indebtedness,”
“liabilities” and “obligations” are used herein in their most comprehensive
sense and include any and all advances, debts, obligations and liabilities, now
existing or hereafter arising, whether voluntary or involuntary and whether due
or not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether recovery upon such indebtedness, liabilities and
obligations may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any Debtor Relief Law, and including interest that
accrues after the commencement by or against the Company or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. The foregoing indebtedness, liabilities and other
obligations of the Company, any and all extensions, renewals, modifications,
amendments or substitutions thereof and all other indebtedness, liabilities and
obligations to be paid or performed by the Guarantor in connection with this
Guaranty (including any and all amounts due under Section 15), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”

 

(b) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
§§544 and 548 of the Bankruptcy Code and any state fraudulent transfer or
fraudulent conveyance act or statute applicable) any limitations

 

2



--------------------------------------------------------------------------------

on the amount of the Guarantor’s liability with respect to the Guaranteed
Obligations which any Guaranteed Party can enforce under this Guaranty, the
Guaranteed Parties by their acceptance hereof accept such limitation on the
amount of the Guarantor’s liability hereunder to the extent needed to make this
Guaranty and the Guarantor Documents fully enforceable and nonavoidable.

 

SECTION 3 Liability of Guarantor. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees as follows:

 

(i) the Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of the Guarantor and shall not be contingent upon any
Guaranteed Party’s exercise or enforcement of any remedy it may have against the
Company or any other Person, or against any collateral securing the Guaranteed
Obligations;

 

(ii) this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(iii) the Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

 

(iv) the Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall the Guarantor be exonerated or discharged by, any of the
following events:

 

(A) any Insolvency Proceeding with respect to the Company, the Guarantor, any
other Loan Party or any other Person;

 

(B) any limitation, discharge, or cessation of the liability of the Company, the
Guarantor, any other Loan Party or any other Person for any Guaranteed
Obligations due to any statute, regulation or rule of law, or any invalidity or
unenforceability in whole or in part of any of the Guaranteed Obligations or the
Guarantor Documents;

 

(C) any merger, acquisition, consolidation or change in structure of the
Company, the Guarantor or any other Loan Party or Person, or any sale, lease,
transfer or other disposition of any or all of the assets or shares of the
Company, the Guarantor, any other Loan Party or other Person;

 

(D) any assignment or other transfer, in whole or in part, of any Guaranteed
Party’s interests in and rights under this Guaranty or the other Guarantor
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any collateral securing the
Guaranteed Obligations;

 

(E) any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Company, the Guarantor, any other Loan Party or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Guarantor Documents;

 

3



--------------------------------------------------------------------------------

(F) any Guaranteed Party’s amendment, waiver, modification, renewal, extension,
cancellation or surrender of any Loan Document (including any change in the
amount, interest rate or due date of the Guaranteed Obligations), any Guaranteed
Obligations, or any collateral securing the Guaranteed Obligations, or any
Guaranteed Party’s exchange, release, or waiver of any collateral securing the
Guaranteed Obligations;

 

(G) any Guaranteed Party’s exercise or nonexercise of any power, right or remedy
with respect to any collateral securing the Guaranteed Obligations, including
any Guaranteed Party’s compromise, release, settlement or waiver with or of the
Company, any other Loan Party or any other Person;

 

(H) any Guaranteed Party’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding related to the Guaranteed
Obligations;

 

(I) any impairment or invalidity of any collateral securing the Guaranteed
Obligations or any other collateral securing any of the Guaranteed Obligations
or any failure to perfect any of the Liens of the Guaranteed Parties thereon or
therein;

 

(J) any act or failure to act by the Company, any other Loan Party or any other
Person which may adversely affect the Guarantor’s subrogation rights, if any,
against the Company to recover payments made under this Guaranty;

 

(K) any defect, limitation or insufficiency in the borrowing powers of the
Company or in the exercise thereof;

 

(L) any other guaranty, whether by the Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of the Company to any Guaranteed Party; and

 

(M) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Guarantor hereunder (other than termination of this
Guaranty in accordance with the terms hereof).

 

SECTION 4 Consents of Guarantor. The Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from the Guarantor:

 

(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

 

(ii) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

 

(iii) the time for the Company’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

 

4



--------------------------------------------------------------------------------

(iv) any Guaranteed Party may discharge or release, in whole or in part, any
other Loan Party or any other Person liable for the payment and performance of
all or any part of the Guaranteed Obligations, and may permit or consent to any
such action or any result of such action, and shall not be obligated to demand
or enforce payment upon any collateral securing the Guaranteed Obligations or
any other collateral, nor shall any Guaranteed Party be liable to the Guarantor
for any failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the any collateral securing the
Guaranteed Obligations or other collateral therefor;

 

(v) the Guaranteed Parties may take and hold other security (legal or equitable)
of any kind, at any time, as collateral for the Guaranteed Obligations, and may,
from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

(vi) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
the Company to any Guaranteed Party and may, from time to time, in whole or in
part, surrender, release, subordinate, modify, waive, rescind, compromise or
extend any such guaranty and may permit or consent to any such action or the
result of any such action; and

 

(vii) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations or any collateral
securing the Guaranteed Obligations, even if the exercise of such right, remedy,
power or privilege affects or eliminates any right of subrogation or any other
right of the Guarantor against the Company;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5 Guarantor Waivers.

 

(a) Certain Waivers. The Guarantor waives and agrees not to assert:

 

(i) any right to require any Guaranteed Party to marshal assets in favor of the
Company, the Guarantor, any other Loan Party or any other Person, to proceed
against the Company, any other Loan Party or any other Person, to proceed
against or exhaust any collateral securing the Guaranteed Obligations, to give
notice of the terms, time and place of any public or private sale of personal
property security constituting any collateral for the Guaranteed Obligations or
comply with any provisions of the New York Uniform Commercial Code (or any
equivalent provision of any other applicable law) related to such rights or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;

 

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

 

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of the Company, the Guarantor or any other Person;

 

5



--------------------------------------------------------------------------------

(iv) any defense (other than the defense of payment) based upon any Guaranteed
Party’s errors or omissions in the administration of the Guaranteed Obligations;

 

(v) any rights to set-offs and counterclaims;

 

(vi) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of the Guarantor or the right of the Guarantor to proceed
against the Company or any other obligor of the Guaranteed Obligations for
reimbursement; and

 

(vii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty, including any
and all benefits that otherwise might be available to the Guarantor under any
applicable state law including, if, despite Section 20, California law is
applied hereto, California Civil Code §§1432, 2809, 2810, 28I5, 2819, 2839,
2845, 2848, 2849, 2850, 2899 and 3433 and California Code of Civil Procedure
§§580a, 580b, 580d and 726. Accordingly, the Guarantor waives all rights and
defenses that the Guarantor may have because the Company’s debt is or may be
secured by real property. This means, among other things: (A) the Guaranteed
Parties may collect from the Guarantor without first foreclosing on any real or
personal property collateral pledged by the Company; and (B) if the
Administrative Agent forecloses on any real property collateral pledged by the
Company: (1) the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (2) the Guaranteed Parties may collect from the
Guarantor even if the Administrative Agent, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from the
Company. This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because the Company’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
of defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure and related provisions of other applicable state law.

 

(b) Additional Waivers. The Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Guaranteed Parties upon this Guaranty, or the exercise of any
right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. The Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Company, the Guarantor or any
other Person with respect to the Guaranteed Obligations.

 

(c) Independent Obligations. The obligations of the Guarantor hereunder are
independent of and separate from the obligations of the Company and any other
Loan Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the Company or any such other Loan Party is joined therein or a
separate action or actions are brought against the Company or any such other
Loan Party.

 

(d) Financial Condition of Company. The Guarantor shall not have any right to
require any Guaranteed Party to obtain or disclose any information with respect
to: (i) the financial condition or character of the Company or the ability of
the Company to pay and perform the Guaranteed Obligations; (ii) the Guaranteed
Obligations; (iii) any collateral securing the Guaranteed Obligations; (iv) the
existence

 

6



--------------------------------------------------------------------------------

or nonexistence of any other guarantees of all or any part of the Guaranteed
Obligations; (v) any action or inaction on the part of any Guaranteed Party or
any other Person; or (vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6 Subrogation. Until the Guaranteed Obligations shall be satisfied in
full and the Commitments shall be terminated, the Guarantor shall not have, and
the Guarantor shall not directly or indirectly exercise, (i) any rights that it
may acquire by way of subrogation under this Guaranty, by any payment hereunder
or otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Guaranty or (iii) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of any Guaranteed Party as against the Company or other Loan Parties, whether in
connection with this Guaranty, any of the other Guarantor Documents or
otherwise. If any amount shall be paid to the Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

SECTION 7 Subordination.

 

(a) Subordination to Payment of Guaranteed Obligations. All payments on account
of all indebtedness, liabilities and other obligations of the Company to the
Guarantor, whether created under, arising out of or in connection with any
documents or instruments evidencing any credit extensions to Company or
otherwise, including all principal on any such credit extensions, all interest
accrued thereon, all fees and all other amounts payable by the Company to the
Guarantor in connection therewith, whether now existing or hereafter arising,
and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Subordinated Debt”) shall be
subject, subordinate and junior in right of payment and exercise of remedies, to
the extent and in the manner set forth herein, to the prior payment in full in
cash or cash equivalents of the Guaranteed Obligations.

 

(b) No Payments. During the existence of an Event of Default (or if any Event of
Default would exist immediately after the making of a Subordinated Debt
Payment), and until such Event of Default is cured or waived, the Guarantor
shall not accept or receive any payment or distribution by or on behalf of the
Company, directly or indirectly, of assets of the Company of any kind or
character, whether in cash, property or securities, including on account of the
purchase, redemption or other acquisition of Subordinated Debt, as a result of
any collection, sale or other disposition of collateral, or by setoff, exchange
or in any other manner, for or on account of the Subordinated Debt
(“Subordinated Debt Payments”). In the event that, notwithstanding the
provisions of this Section 7, any Subordinated Debt Payments shall be received
in contravention of this Section 7 by the Guarantor before all Guaranteed
Obligations are paid in full in cash or cash equivalents, such Subordinated Debt
Payments shall be held in trust for the benefit of the Guaranteed Parties and
shall be paid over or delivered to the Administrative Agent for application to
the payment in full in cash or cash equivalents of all Guaranteed Obligations
remaining unpaid to the extent necessary to give effect to this Section 7, after
giving effect to any concurrent payments or distributions to any Guaranteed
Party in respect of the Guaranteed Obligations.

 

7



--------------------------------------------------------------------------------

(c) Subordination of Remedies. As long as any Guaranteed Obligations shall
remain outstanding and unpaid, the Guarantor shall not, without the prior
written consent of the Administrative Agent:

 

(i) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;

 

(ii) exercise any rights under or with respect to (A) any guaranties of the
Subordinated Debt, or (B) any collateral held by it, including causing or
compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of the Company or asserting any claim or interest
in any insurance with respect to any collateral, or attempt to do any of the
foregoing;

 

(iii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of the Guarantor to the Company against
any of the Subordinated Debt; or

 

(iv) commence, or cause to be commenced, or join with any creditor other than
any Guaranteed Party in commencing, any Insolvency Proceeding.

 

(d) Subordination Upon Any Distribution of Assets of the Company. In the event
of any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, upon any Insolvency
Proceeding with respect to or involving the Company, (i) all amounts owing on
account of the Guaranteed Obligations, including all interest accrued thereon at
the contract rate both before and after the initiation of any such proceeding,
whether or not an allowed claim in any such proceeding, shall first be paid in
full in cash, or payment provided for in cash or in cash equivalents, before any
Subordinated Debt Payment is made; and (ii) to the extent permitted by
applicable law, any Subordinated Debt Payment to which the Guarantor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors or other
liquidating agent making such payment or distribution directly to the
Administrative Agent (on behalf of the other Guaranteed Parties) for application
to the payment of the Guaranteed Obligations in accordance with clause (i),
after giving effect to any concurrent payment or distribution or provision
therefor to any Guaranteed Party in respect of such Guaranteed Obligations.

 

(e) Authorization to Administrative Agent. If, while any Subordinated Debt is
outstanding, any Insolvency Proceeding is commenced by or against the Company or
its property:

 

(i) the Administrative Agent, when so instructed by the Required Lenders, is
hereby irrevocably authorized and empowered (in the name of the Guaranteed
Parties or in the name of the Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Guaranteed
Parties; and

 

(ii) the Guarantor shall promptly take such action as the Administrative Agent
(on instruction from the Required Lenders) may reasonably request (A) to collect
the Subordinated Debt for the account of the Guaranteed Parties and to file
appropriate claims or proofs of claim in respect of the Subordinated Debt,
(B) to execute and deliver to the Administrative Agent, such powers of attorney,
assignments and other instruments as it may request to enable it to enforce any
and all claims with respect to the Subordinated Debt, and (C) to collect and
receive any and all Subordinated Debt Payments.

 

8



--------------------------------------------------------------------------------

SECTION 8 Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist. This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.

 

SECTION 9 Payments.

 

(i) The Guarantor hereby agrees, in furtherance of the foregoing provisions of
this Guaranty and not in limitation of any other right which any Guaranteed
Party or any other Person may have against the Guarantor by virtue hereof, upon
the failure of the Company to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under §362(a) of the
Bankruptcy Code), the Guarantor shall forthwith pay, or cause to be paid, in
cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to the
Company, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Company for such interest in any such Insolvency
Proceeding). The Guarantor shall make each payment hereunder, unconditionally in
full without set-off, counterclaim or other defense, on the day when due in
Dollars, in immediately available funds, to the Administrative Agent at such
office of the Administrative Agent and to such account as the Administrative
Agent shall specify in writing to the Guarantor.

 

(ii) Any and all payments by the Guarantor to or for the account of any
Guaranteed Party under the Guarantor Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
any Guaranteed Party, taxes imposed on or measured by its overall net income,
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
Guaranteed Party is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Guarantor shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under the Guarantor Document to any
Guaranteed Party then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), each of the Administrative Agent
and such other Guaranteed Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Guarantor shall make
such deductions, (iii) the Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Guarantor
shall furnish to the Administrative Agent (which shall forward the same to such
Guaranteed Party) the original or a certified copy of a receipt evidencing
payment thereof.

 

(iii) In addition, the Guarantor agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under the Guarantor
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Document
(hereinafter referred to as “Other Taxes”).

 

9



--------------------------------------------------------------------------------

(iv) If the Guarantor shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under the Guarantor Document to any
Guaranteed Party, the Guarantor shall also pay to the Administrative Agent or to
such Guaranteed Party, as the case may be, at the time interest is paid, such
additional amount that the Administrative Agent or such Guaranteed Party
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Guaranteed Party would have received if such Taxes
or Other Taxes had not been imposed.

 

(v) The Guarantor agrees to indemnify the Administrative Agent and each other
Guaranteed Party for (A) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent and such Guaranteed Party,
(B) amounts payable under Section 9(iv), and (C) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this clause (v) shall be made within 30 days after the date the
Guaranteed Party or the Administrative Agent makes a demand therefor.

 

(vi) Any payments by the Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

 

(vii) The agreements in this Section 9 shall survive the payment of all
Guaranteed Obligations.

 

SECTION 10 Representations and Warranties. The Guarantor represents and warrants
to each Guaranteed Party that:

 

(a) Organization and Powers. The Guarantor is (i) duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all governmental licenses, authorizations, consents and approvals to (A) own its
assets and carry on its business and (B) to execute, deliver, and perform its
obligations under this Guaranty and the other Guarantor Documents to which it is
a party, (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and
(iv) is in compliance with all Laws, except in each case referred to in clause
(ii)(A), clause (iii) or clause (iv), to the extent that failure to do so
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

(b) Authorization; No Conflict. The execution, delivery and performance by the
Guarantor of this Guaranty and any other Guarantor Documents have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of the Guarantor’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any Contractual Obligation to which the
Guarantor is a party or any order, injunction, writ or decree of any
Governmental Authority or arbitral award to which the Guarantor or its property
is subject; or (iii) violate any Law applicable to the Guarantor.

 

(c) Binding Obligation. This Guaranty has been, and the other Guarantor
Documents, when executed and delivered by the Guarantor, will have been, duly
executed and delivered by the Guarantor. This Guaranty constitutes, and each
other Guarantor Document when so executed and delivered will

 

10



--------------------------------------------------------------------------------

constitute, a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor in accordance with its terms.

 

(d) Governmental Consents. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Guarantor of this Guaranty or any
other Guarantor Documents.

 

(e) No Prior Assignment. The Guarantor has not previously assigned any interest
in the Subordinated Debt or any collateral relating thereto, no Person other
than the Guarantor owns an interest in any of the Subordinated Debt or any such
collateral (whether as joint holders of the Subordinated Debt, participants or
otherwise), and the entire Subordinated Debt is owing only to the Guarantor.

 

(f) Solvency. Immediately prior to and after and giving effect to the incurrence
of the Guarantor’s obligations under this Guaranty the Guarantor is and will be
Solvent.

 

(g) Consideration. The Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in §548 of the Bankruptcy Code and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any collateral securing the Guaranteed Obligations Documents to which it
is a party.

 

(h) Independent Investigation. The Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of the
Company and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of any Guaranteed Party with respect thereto. The Guarantor represents
and warrants that it has received and reviewed copies of the Loan Documents and
that it is in a position to obtain, and it hereby assumes full responsibility
for obtaining, any additional information concerning the financial condition of
the Company and any other matters pertinent hereto that the Guarantor may
desire. The Guarantor is not relying upon or expecting any Guaranteed Party to
furnish to the Guarantor any information now or hereafter in any Guaranteed
Party’s possession concerning the financial condition of the Company or any
other matter.

 

(i) Credit Agreement Representations. All of the representations and warranties
made by the Company with respect to or in any way relating to the Guarantor in
the Credit Agreement and the other Loan Documents are true and correct, as if
the same were set forth herein in full.

 

SECTION 11 Reporting Covenant. So long as any Guaranteed Obligations shall
remain unsatisfied or any Lender shall have any Commitment, the Guarantor agrees
that it shall furnish to the Administrative Agent prompt written notice of
(a) any condition or event which has resulted, or that could reasonably be
expected to result, in a Material Adverse Effect; (b) the occurrence of any
Default relating to the Guarantor’s obligations hereunder or the covenants
relating to the Guarantor under the Credit Agreement; (c) the occurrence of any
ERISA Event; (d) any material change in accounting policies or financial
reporting practices by the Guarantor or any of its Subsidiaries; and (e) such
other information respecting the operations, properties, business or condition
(financial or otherwise) of the Guarantor or its Subsidiaries as the
Administrative Agent, at the request of any Guaranteed Party, may from time to
time reasonably request.

 

11



--------------------------------------------------------------------------------

SECTION 12 Additional Covenants. So tong as any Guaranteed Obligations shall
remain unsatisfied or any Guaranteed Party shall have any Commitment, the
Guarantor agrees that:

 

(a) Preservation of Existence, Etc. The Guarantor shall (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization (except in a transaction
permitted by Section 7.04 or Section 7.05 of the Credit Agreement); and (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

(b) Further Assurances and Additional Acts. The Guarantor shall execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements, instruments, certificates, documents and assurances and
perform such acts as the Administrative Agent or the Required Lenders shall deem
necessary or appropriate to effectuate the purposes of this Guaranty and the
other Guarantor Documents, and promptly provide the Administrative Agent with
evidence of the foregoing satisfactory in form and substance to the
Administrative Agent and the Required Lenders.

 

(c) Credit Agreement Covenants. The Guarantor shall observe, perform and comply
with all covenants applicable to the Guarantor set forth in Articles VI and VII
of the Credit Agreement, which by their terms the Company is required to cause
the Guarantor to observe, perform and comply with, as if such covenants were set
forth in full herein. Without limitation of the foregoing, the Guarantor shall
deliver to the Administrative Agent and each Lender the financial statements
described in Section 6.01 of the Credit Agreement on the dates and in the manner
set forth therein.

 

(d) Governmental Consents. The Guarantor shall maintain all authorizations,
consents, approvals, licenses, exemptions of, or filings or registrations with,
any Governmental Authority, or approvals or consents of any other Person,
required in connection with this Guaranty or any other Guarantor Documents.

 

SECTION 13 Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, emailed (subject to the provisions of
the final sentence of this Section 13) or delivered, in the case of the
Guarantor, to the address or facsimile number or email address specified on the
signature page hereof, and in the case of any Guaranteed Party, to the address
or facsimile number or email address specified in the Credit Agreement, or to
such other address, facsimile number or email address as shall be designated by
such party in a notice to the other parties. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone,
when delivered; and (D) if delivered by electronic mail (which form of delivery
is subject to the provisions of the final sentence of this Section 13), when
delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, and to
distribute documents for execution by the parties thereto, and may not be used
for any other purpose.

 

SECTION 14 No Waiver: Cumulative Remedies. No failure by any Guaranteed Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Guarantor Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein or

 

12



--------------------------------------------------------------------------------

therein provided are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

SECTION 15 Costs and Expenses; Indemnification.

 

(a) Costs and Expenses. The Guarantor shall pay or reimburse the Administrative
Agent and each other Guaranteed Party for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Guaranty or the other Guarantor Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs. The foregoing costs and expenses shall include all search,
filing, recording, and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.

 

(b) Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Guarantor agrees to indemnify, save and hold harmless each
Agent-Related Person, each other Guaranteed Party and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Guarantor Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or (ii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Guarantor, or any Environmental
Liability related in any way to the Guarantor, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Guaranty or the Credit Agreement, nor shall any Indemnitee
have any liability for any indirect or consequential damages relating to this
Guaranty, the Credit Agreement or any other Guaranty Document or Loan Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).

 

(c) Defense. At the election of any Indemnitee, the Guarantor shall defend such
Indemnitee using legal counsel satisfactory to such Indemnitee in such Person’s
sole discretion, at the sole cost and expense of the Guarantor.

 

(d) Interest. Any amounts payable to by the Guarantor under this Section 15 or
otherwise under this Guaranty if not paid upon demand shall bear interest from
the date of such demand until paid in full, at a fluctuating interest rate per
annum at all times equal to the Default Rate applicable to Base Rate Loans to
the fullest extent permitted by applicable Law. Any such interest shall be due
and payable upon

 

13



--------------------------------------------------------------------------------

demand and shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed.

 

(e) Payment. All amounts due under this Section 15 shall be payable within ten
Business Days after demand therefor.

 

(f) Survival. The agreements in this Section 15 shall survive the termination of
the Commitments and repayment of all Guaranteed Obligations.

 

SECTION 16 Right of Set-Off. In addition to any rights and remedies of the
Administrative Agent and the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default, each of the Lenders is
authorized at any time and from time to time, without prior notice to the
Guarantor, any such notice being waived by the Guarantor to the fullest extent
permitted by law, but, in the case of a Lender, subject to receipt of the prior
written consent of the Administrative Agent exercised in its sole discretion, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the Guarantor
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Guaranty or any other Guarantor Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each of
the Lenders agrees (by its acceptance hereof) promptly to notify the Guarantor
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 

SECTION 17 Marshalling: Payments Set Aside. Neither the Administrative Agent nor
any Guaranteed Party shall be under any obligation to marshal any assets in
favor of the Guarantor or any other Person or against or in payment of any or
all of the Guaranteed Obligations. To the extent that the Guarantor makes a
payment to any Guaranteed Party, or any Guaranteed Party exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Guaranteed Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each of the Lenders severally agrees (by its acceptance hereof) to pay to
the Administrative Agent upon demand its pro rata share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

SECTION 18 Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this Guaranty. The Guaranteed Parties, by their acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Guarantor, and such obligations shall be limited to those expressly
stated herein.

 

14



--------------------------------------------------------------------------------

SECTION 19 Binding Effect: Assignment.

 

(a) Binding Effect. This Guaranty shall be binding upon the Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

 

(b) Assignment. Except to the extent otherwise provided in the Credit Agreement,
the Guarantor shall not have the right to assign or transfer its rights and
obligations hereunder or under any other Guarantor Documents without the prior
written consent of the Required Lenders. Each Lender may, without notice to or
consent by the Guarantor, sell, assign, transfer or grant participations in all
or any portion of such Lender’s rights and obligations hereunder and under the
other Guarantor Documents in connection with any sale, assignment, transfer or
grant of a participation by such Lender in accordance with Section 10.07 of the
Credit Agreement of or in its rights and obligations thereunder and under the
other Loan Documents. In the event of any grant of a participation, the
participant (A) shall be deemed to have a right of setoff under Section 16 in
respect of its participation to the same extent as if it were such “Guaranteed
Party;” and (B) shall also be entitled to the benefits of Section 15.

 

SECTION 20 Governing Law and Jurisdiction.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN ANY FEDERAL DISTRICT COURT AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, THE GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. THE GUARANTOR WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(c) The Guarantor hereby irrevocably appoints the Company, with an office as
listed in Section 10.02 of the Credit Agreement, as its authorized agent (in
such capacity, the “Process Agent”) with all powers necessary to receive on its
behalf service of copies of the summons and complaint and any other process
which may be served in any action or proceeding arising out of or relating to
this Guaranty and the other Guarantor Documents in any of the courts in and of
the State of New York. Such service may be made by mailing or delivering a copy
of such process to the Guarantor in care of the Process Agent at the Process
Agent’s address and the Guarantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf and agrees that the failure
of the Process Agent to give any notice of any such service to the Guarantor
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. As an alternative method of
service, the Guarantor also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to the Guarantor at its address specified on the signature page hereof.
If for any reason the Company’ shall cease to act as Process Agent, the
Guarantor shall appoint forthwith, in the manner provided for herein, a
successor Process Agent qualified to act as

 

15



--------------------------------------------------------------------------------

an agent for service of process with respect to all courts in and of the State
of New York and acceptable to the Administrative Agent.

 

(d) Nothing in this Section 20, shall affect the right of the Guaranteed Parties
to serve legal process in any other manner permitted by law or limit the right
of the Guaranteed Parties to bring any action or proceeding against the
Guarantor or its property in the courts of other jurisdictions.

 

SECTION 21 Waiver of Jury Trial. THE GUARANTOR AND EACH GUARANTEED PARTY (BY ITS
ACCEPTANCE HEREOF) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE GUARANTOR DOCUMENTS
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES OR ANY OF THEM WITH RESPECT TO THE GUARANTOR DOCUMENTS, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE GUARANTOR
AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 22 Entire Agreement; Amendments and Waivers. This Guaranty together with
the other Guarantor Documents embodies the entire agreement of the Guarantor
with respect to the matters set forth herein and supersedes all prior or
contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Required Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 23 Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular’ jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written.

 

[GUARANTOR]

By:

   

Title:

   

Address:

         

Attn.:

   

Fax No.

   

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF OPINION

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

January         , 2006

 

Wachovia Bank, National Association, as Administrative Agent

301 S. College Street, NC0172

Charlotte, North Carolina 20852-4041

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to BRE Properties, Inc., a
                                         formed under the laws of the State of
                                         (the “Borrower”) in connection with the
negotiation, execution and delivery of that certain Credit Agreement dated as of
January         , 2006 (the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees (the “Lenders”),
Wachovia Bank, National Association, as Administrative Agent (the “Agent”), and
the other parties thereto. We have also acted as counsel to each of the
Guarantors listed on Schedule 1 attached hereto (the “Guarantors”; together with
the Borrower, the “Loan Parties”), in connection with the Guaranty and the other
Loan Documents identified below to which they are party. Capitalized terms not
otherwise defined herein have the respective meaning given them in the Credit
Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a) the Credit Agreement;

 

(b) the Notes;

 

(c) the Guaranty; and

 

(d) [list other applicable Loan Documents].

 

The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Loan Documents”.

 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion. In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of

 

H - 1

Opinion Matters



--------------------------------------------------------------------------------

officers of the Loan Parties) and the conformity to originals of documents
presented to us as conformed or reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1. The Borrower is a                                         , duly organized,
validly existing and in good standing under the laws of the State of
                                        , and has the power to execute and
deliver, and to perform its obligations under, the Loan Documents to which it is
a party, to own and use its assets, and to conduct its business as presently
conducted. The Borrower is qualified to transact business as a foreign
                                         in the following jurisdictions:
                                                             .

 

2. Each Guarantor is a [corporation, trust, partnership or limited liability
company, as applicable,] duly organized or formed, validly existing and in good
standing under the laws of the State of its organization or formation and has
the power to execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, to own and use its assets, and to conduct its
business as presently conducted. Each Guarantor is qualified to transact
business as a foreign [corporation, trust, partnership or limited liability
company, as applicable,] in the indicated jurisdictions set forth on Schedule I
attached hereto.

 

3. Each Loan Party has duly authorized the execution and delivery of the Loan
Documents to which it is a party and the performance by such Loan Party of all
of its obligations under each such Loan Document.

 

4. Each Loan Party has duly executed and delivered the Loan Documents to which
it is a party.

 

5. Each Loan Document is a valid and binding obligation of each Loan Party which
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as such enforceability may be limited by: (a) applicable
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(b) the fact that equitable remedies or relief (including, but not limited to,
the remedy of specific performance) are subject to the discretion of the court
before which any such remedies or relief may be sought.

 

6. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and if each Loan Party were now to perform its obligations
under such Loan Documents, such performance would not, result in any:

 

(a) violation of such Loan Party’s Organizational Documents;

 

(b) violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

 

(c) breach or violation of or default under, any agreement, instrument,
indenture or other document evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which a Loan Party or its assets is subject;

 

(d) creation or imposition of a lien or security interest in, on or against the
assets of such Loan Party under any agreement, instrument, indenture or other
document evidencing any

 

H - 2

Opinion Matters



--------------------------------------------------------------------------------

indebtedness for money borrowed or any other material agreement to which, to our
knowledge, such Loan Party is bound or under which a Loan Party or its assets is
subject; or

 

(e) violation of any judicial or administrative decree, writ, judgment or order
to which, to our knowledge, such Loan Party or its assets are subject.

 

7. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America or the States of                     ,
                     or                     .

 

8. To our knowledge, there are no judgments outstanding against any of the Loan
Parties or affecting any of their respective assets, nor is there any litigation
or other proceeding against any of the Loan Parties or its assets pending or
overtly threatened, could reasonably be expected to have a materially adverse
effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of the Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Loan
Documents.

 

9. None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act or the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

 

10. No transfer, mortgage, intangible, documentary stamp or similar taxes are
payable by the Agent or the Lenders to the States of                      or
                     or any political subdivision thereof in connection with
(a) the execution and delivery of the Loan Documents or (b) the creation of the
Indebtedness and the other Obligations evidenced by any of the Loan Documents.

 

11. Assuming that Borrower applies the proceeds of the Loans as provided in the
Credit Agreement, the transactions contemplated by the Loan Documents do not
violate the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System of the United States of America.

 

12. The consideration to be paid to the Agent and the Lenders for the financial
accommodations to be provided to the Loan Parties pursuant to the Credit
Agreement does not violate any law of the States of                      or
                     relating to interest and usury.

 

13. Each of the Loan Documents provides that it shall be construed and enforced
in accordance with the substantive laws of the State of New York. Assuming
proper pleading and proof of the laws of the State of New York (the “Applicable
Governing Law”), we believe that under applicable California law a California
court or a federal court sitting in California should give effect to the
designation by the parties of the Applicable Governing Law as the governing law
with respect to each Loan Document.

 

This opinion is limited to the laws of the States of                         ,
                     and                      and the federal laws of the United
States of America, and we express no opinions with respect to the law of any
other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

H - 3

Opinion Matters



--------------------------------------------------------------------------------

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

Very truly yours,

[NAME OF LAW FIRM]

By:

       

A Partner

 

H - 4

Opinion Matters



--------------------------------------------------------------------------------

SCHEDULE 1

 

Guarantors

 

Name

--------------------------------------------------------------------------------

  

Jurisdiction of Formation

--------------------------------------------------------------------------------

  

Jurisdictions of Foreign Qualification

--------------------------------------------------------------------------------

                                                                              
                                                                              
         

 

S - 1